


Exhibit 10.1

 

DEBT CONVERSION AGREEMENT

 

BY AND BETWEEN

 

GRANITE CITY FOOD & BREWERY LTD.

 

AND

 

DHW LEASING, L.L.C.

 

 

DATE:  September 21, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Definitions

 

1

 

 

 

 

 

ARTICLE II.

 

PURCHASE AND SALE

 

5

 

 

 

 

 

2.1

 

Authorization of Issuance and Sale of Shares

 

5

 

 

 

 

 

2.2

 

Agreements to Sell and Purchase

 

5

 

 

 

 

 

2.3

 

Payment and Delivery

 

5

 

 

 

 

 

2.4

 

Certificate for Shares

 

6

 

 

 

 

 

2.5

 

Repurchase Right

 

6

 

 

 

 

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

7

 

 

 

 

 

3.1

 

Representations and Warranties of the Company

 

7

 

 

 

 

 

3.2

 

Representations and Warranties of DHW

 

13

 

 

 

 

 

ARTICLE IV.

 

OTHER AGREEMENTS AND ACKNOWLEDGMENTS OF THE PARTIES

 

15

 

 

 

 

 

4.1

 

General

 

16

 

 

 

 

 

4.2

 

Deferred and Reduced Rent Payments

 

16

 

 

 

 

 

4.3

 

Access

 

16

 

 

 

 

 

4.4

 

Litigation

 

17

 

 

 

 

 

4.5

 

Notice of Developments

 

17

 

 

 

 

 

4.6

 

Waiver of Approval by Company Shareholders

 

17

 

 

 

 

 

4.7

 

Alternative Transaction

 

17

 

 

 

 

 

4.8

 

Deliveries to be Made at the Closing

 

18

 

 

 

 

 

4.9

 

Securities Laws Matters

 

20

 

 

 

 

 

4.10

 

Participation Rights

 

20

 

 

 

 

 

4.11

 

Board Composition; Board Observers

 

21

 

 

 

 

 

4.12

 

Employment Agreement Amendments

 

22

 

 

 

 

 

ARTICLE V.

 

 

 

22

 

 

 

 

 

5.1

 

Conditions to Obligations of Each Party Under this Agreement

 

22

 

 

 

 

 

5.2

 

Conditions Precedent to the Obligations of DHW

 

22

 

 

 

 

 

5.3

 

Conditions Precedent to the Obligations of the Company

 

23

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE VI.

 

TERMINATION

 

24

 

 

 

 

 

6.1

 

Termination of Agreement

 

24

 

 

 

 

 

6.2

 

Effect of Termination

 

25

 

 

 

 

 

ARTICLE VII.

 

MISCELLANEOUS

 

25

 

 

 

 

 

7.1

 

Fees and Expenses

 

25

 

 

 

 

 

7.2

 

Entire Agreement

 

25

 

 

 

 

 

7.3

 

Notices

 

25

 

 

 

 

 

7.4

 

Amendments; Waivers; No Additional Consideration

 

26

 

 

 

 

 

7.5

 

Successors and Assigns

 

27

 

 

 

 

 

7.6

 

No Third-Party Beneficiaries

 

27

 

 

 

 

 

7.7

 

Governing Law

 

27

 

 

 

 

 

7.8

 

Dispute Resolution

 

27

 

 

 

 

 

7.9

 

Survival

 

28

 

 

 

 

 

7.10

 

Execution

 

29

 

 

 

 

 

7.11

 

Severability

 

29

 

 

 

 

 

7.12

 

Construction

 

29

 

 

 

 

 

7.13

 

Incorporation of Recitals, Exhibits and Schedules

 

29

 

 

 

 

 

7.14

 

Specific Performance

 

29

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

EXHIBIT A

 

FORM OF AMENDMENT NO. 1 TO MASTER AGREEMENT

 

A-1

 

 

 

 

 

EXHIBIT B

 

FORM OF TERMINATION OF EQUIPMENT LEASE AND BILL OF SALE

 

B-1

 

 

 

 

 

EXHIBIT C

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

C-1

 

 

 

 

 

EXHIBIT D

 

RESTAURANT LEASES

 

D-1

 

 

 

 

 

EXHIBIT E

 

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT OF STEVEN J. WAGENHEIM

 

E-1

 

 

 

 

 

EXHIBIT F

 

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT OF JAMES G. GILBERTSON

 

F-1

 

 

 

 

 

EXHIBIT G

 

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT OF DARIUS GILANFAR

 

G-1

 

 

 

 

 

EXHIBIT H

 

FORM OF WAIVER OF DEFAULT AND CERTAIN COVENANTS FROM HARMONY EQUITY INCOME FUND
L.L.C. AND HARMONY EQUITY INCOME FUND L.L.C. II DATED                    , 2009.

 

H-1

 

 

 

 

 

EXHIBIT I

 

DHW THIRD-PARTY CONSENTS AND AGREEMENTS

 

I-1

 

 

 

 

 

EXHIBIT J

 

FORM OF MASTER AMENDMENT TO LEASES

 

J-1

 

iii

--------------------------------------------------------------------------------


 

DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (this “Agreement”) is dated September 21, 2009,
by and between Granite City Food & Brewery Ltd., a Minnesota corporation (the
“Company”), and DHW Leasing, L.L.C., a South Dakota limited liability company
(“DHW”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to DHW, and DHW
desires to acquire from the Company Common Stock of the Company, as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and DHW agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“AAA Rules” has the meaning set forth in Section 7.8(b) below.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.  For the
purposes of Section 2.5 of this Agreement, “Affiliate” includes Dunham Capital
Management, L.L.C. and Dunham Equity Management, L.L.C. and their respective
directors, managers, officers, employees and equity holders.

 

“Alternative Proposal” has the meaning set forth in Section 4.7 below.

 

“Amendment to Master Agreement” means the Amendment to Master Agreement between
the Company and Dunham Capital Management, L.L.C., DHW Leasing, L.L.C., and
Dunham Equity Management, L.L.C. in the form of Exhibit A hereto.

 

“Applicable Law” or “Applicable Laws” means any and all laws (including the
common law), ordinances, constitutions, regulations, statutes, treaties, rules,
codes, licenses, certificates, franchises, Permits, requirements and injunctions
adopted, enacted, implemented, promulgated, issued, entered or deemed applicable
by or under the authority of any Governmental Authority having jurisdiction over
a specified Person or any of such Person’s properties or assets, including
NASDAQ Listing Rules.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Closing” means the Closing as defined in Section 2.3.

 

“Closing Conditions” means the Closing Conditions described in Sections 5.1, 5.2
and 5.3 below.

 

“Closing Date” means the time and date of the Closing, as defined in
Section 2.3.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Common Stock of the Company, par value $.01 per share,
and any shares into which such Common Stock may hereafter be reclassified,
converted or exchanged.

 

“Company Deliverables” has the meaning set forth in Section 4.8(a).

 

“Confidential Information” means any information or compilation of information
not generally known to the public or the industry or which the Company or any of
its Subsidiaries has not disclosed to third parties without a written obligation
of confidentiality, which is proprietary to the Company or any of its
Subsidiaries, relating to the Company’s or any of its Subsidiaries’ procedures,
techniques, methods, concepts, ideas, affairs, products, processes and services,
including, but not limited to, information relating to distribution, marketing,
merchandising, selling, research, development, manufacturing, purchasing,
accounting, engineering, financing, costs, pricing and pricing strategies and
methods, customers, suppliers, creditors, employees, contractors, agents,
consultants, plans, billing, needs of customers and products and services used
by customers, all lists of suppliers, distributors and customers and their
addresses, prospects, sales calls, products, services, prices and the like as
well as any specifications, formulas, plans, drawings, accounts or sales
records, sales brochures, catalogs, code books, manuals, trade secrets,
knowledge, know-how, operating costs, sales margins, methods of operations,
invoices or statements and the like; provided, however, that the term
“Confidential Information” shall not be deemed to include (i) information which
becomes generally available to the public without any fault of the Company or
any of its Subsidiaries, (ii) becomes available to the applicable party on a
non-confidential basis and without any breach of an agreement of confidentiality
from a source other than the Company or any of its Subsidiaries, or
(iii) information that is disclosed to a Governmental Authority pursuant to
Applicable Law, and is therefore publicly available.

 

“Consents” means the consents and other authorization of third parties or
governmental authorities required pursuant to Section 3.1(e).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Dunham Landlords” means Dunham Capital Management, L.L.C., Dunham Equity
Management, L.L.C. and their following affiliated entities: GC Rosedale, LLC —
Roseville, MN; GC Lincoln LP — Lincoln, NE; GC Omaha LP — Omaha, NE; GC Olathe
LP —

 

2

--------------------------------------------------------------------------------


 

Olathe, KS; GC Holdings LP — Zona Rosa, Kansas City; GC Eagan LP — Eagan, MN; GC
Des Moines LP — Des Moines, IA; GC Cedar Rapids/Davenport — Davenport, IA; GC
Wichita LP — Wichita, KS.

 

“Equipment Lease” means, collectively, that Master Equipment Finance Lease made
and entered into September 19, 2006 and that Equipment Lease Commitment dated
December 6, 2007, by and between DHW and the Company, and includes, whether or
not referred to therein, all subsequent leases of and finance agreements for,
furniture, fixtures and equipment leased or financed by, DHW, prior to the
Closing, whether or not referred to in such Master Equipment Finance Lease or
Equipment Lease Commitment and Master Equipment Lease.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FF&E” means furniture, fixtures and equipment leased by DHW to the Company.

 

“Final Order” means an action or decision of a Governmental Authority as to
which (i) no request for a stay is pending, no order of stay is in effect, and
any deadline for filing such request that may be designated by Applicable Law
has passed, (ii) no petition for rehearing or reconsideration or application for
review is pending and time for filing of such petition or application has
passed, (iii) the Governmental Authority does not have the action or decision
under reconsideration on its own motion and the time within which it may effect
such reconsideration has passed, and (iv) no judicial appeal is pending or in
effect and any deadline for filing any such appeal that may be designated by
statute or rule has passed.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Authority” means any (i) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, foreign or other government; (iii) governmental or
quasi-Governmental Authority of any nature (including any governmental agency,
branch, board, commission, department, instrumentality, office or other entity,
and any court or other tribunal); and/or (iv) any body exercising, or entitled
or purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.

 

“Indebtedness” means all of the Company’s indebtedness and financial obligations
to DHW through the Closing Date, whether arising out of the Equipment Lease or
otherwise.

 

“Knowledge” means that an individual will be deemed to have “Knowledge” or
“knowledge” of a particular fact or other matter if such individual is actually
(not constructively or imputably) aware of such fact or other matter; provided,
however, that Knowledge by the Company of a particular fact or other matter
shall mean the actual (and not constructive or imputed) awareness of Steven J.
Wagenheim, James G. Gilbertson and Monica Underwood.

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

 

3

--------------------------------------------------------------------------------


 

“Master Amendment to Leases” means the Master Amendment to Leases in the form of
Exhibit J hereto.

 

“Material Adverse Effect” means, in connection with any Person, any event,
change or effect that is materially adverse, individually or in the aggregate,
to the condition (financial or otherwise), properties, assets, liabilities,
revenues, income, business, operations, results of operations of such Person,
taken as a whole; provided, however, the foregoing shall not be deemed to
include any event, change or effect which arises with respect to (i) conditions
of change that are primarily the result of the national economy whereby the
effect or change is generally universal upon businesses as a whole or within an
industry as a whole, or (ii) uniformly applied legislative or judicial
Applicable Laws or Final Orders that have general applicability to business as a
whole or an industry as a whole; and provided, further, the parties agree that,
notwithstanding any Delaware case law to the contrary, this definition shall
apply to short-term as well as long-term effects.

 

“NASDAQ” means The NASDAQ Stock Market LLC.

 

“Permits” means all right, title and interest in and to any Permits, licenses,
certificates, filings, authorizations, approvals, or other indicia of authority
(and any pending applications for approval or renewal of a Permit), to own,
construct, operate, sell, inventory, disburse or maintain any asset or conduct
any business as issued by any Governmental Authority.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means any suit, litigation, arbitration, hearing, audit,
investigation or other action (whether civil, criminal, administrative or
investigative) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or agency.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and DHW, in the form of
Exhibit B hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by DHW of
the Shares.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to DHW pursuant to
Section 2.1 of this Agreement.

 

4

--------------------------------------------------------------------------------

 

“Short Sales” has the meaning set forth in Section 3.2(f).

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

 

“Termination of Equipment Lease and Bill of Sale” means the Termination of
Equipment Lease and Bill of Sale in the form of Exhibit A hereto.

 

“Transaction” or “Transactions” means the Transactions and actions contemplated
by this Agreement.

 

“Transaction Documents” means this Agreement, the Exhibits hereto, and any other
documents or agreements executed in connection with the Transactions.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1           Authorization of Issuance and Sale of Shares.  The Company has
authorized the issuance and sale of twenty-eight million (28,000,000) shares of
Common Stock to DHW in consideration of the cancellation of the Indebtedness and
the following consideration:  (i) DHW will convey to the Company, free and clear
of all Liens, title to all FF&E that is subject to financing lease arrangements
between the Company and DHW; (ii) from July 9, 2009 to the Closing Date, DHW
will cause the Dunham Landlords to agree to a 30-day deferral of rent in
connection with each receipt of rent payments from the Company under lease
agreements between the Company and the Dunham Landlords; (iii) subsequent to the
Closing Date, DHW will cause the Dunham Landlords to accept certain rent
deferrals and reductions; (iv) DHW and the Dunham Landlords will enter into the
Amendment to Master Agreement; and (v) in cooperation with the Company, DHW and
the Dunham Landlords have agreed to use reasonable commercial efforts to obtain
at least Five Hundred Thousand and No/100 Dollars ($500,000) in annual rent
concessions for a period of two years following the Closing Date on properties
leased by the Dunham Landlords to the Company and under ground leases.

 

2.2           Agreements to Sell and Purchase.  On the basis of the
representations and warranties contained in this Agreement, and subject to its
terms and conditions, the Company hereby agrees to sell to DHW, and DHW agrees
to purchase from the Company, the Shares.

 

2.3           Payment and Delivery.  As payment for the Shares, DHW will
(i) terminate the Equipment Lease; (ii) cancel and release the Indebtedness; and
(iii) convey to the Company good title to, and possession of, all FF&E that is
subject to the Equipment Lease, free and clear of all claims and Liens.  DHW
shall execute and deliver to the Company such additional agreements or other
documents as may be necessary to cause the cancellation of the Indebtedness and
the transfer of title to the FF&E.  Such cancellation of Indebtedness, transfer
of FF&E and issuance and delivery of Shares is hereafter referred to as (the
“Closing”).  The time and date of the Closing shall be the twelfth (12th) day
that is a Business Day following the Company’s mailing of a letter to its
shareholders pursuant to NASDAQ Listing Rule 5635(f), provided that all
conditions to Closing set forth Section 5.1, 5.2 and 5.3 have been satisfied or
waived.  Neither DHW nor the Company shall be obligated to effect the Closing
unless each has given the other at least two (2) Business Days prior written
notice that it has satisfied or is prepared to satisfy the applicable conditions
to Closing set forth in Sections 5.2 and 5.3, as applicable.  The parties shall

 

5

--------------------------------------------------------------------------------


 

notify each other in writing on September 28, 2009 and on each Business Day
thereafter of the status of their satisfaction or performance of closing
conditions (the “Closing Date”).  The Closing shall take place at the office of
Briggs and Morgan, P.A., 80 South Eighth Street, 22nd Floor, Minneapolis,
Minnesota 55402 at 9:00 a.m. local time on the Closing Date.

 

2.4           Certificate for Shares.  A certificate for the Shares shall be
registered in the name of DHW or if so indicated on the signature page hereto,
in the name of a nominee designated by DHW.  Upon written request of DHW, a
facsimile copy of the certificate evidencing the Shares shall be delivered to
DHW on the Closing Date and the original certificate evidencing the Shares shall
be delivered to DHW by overnight courier one trading day following the Closing
Date, except where alternative settlement arrangements have been agreed to with
DHW, with any transfer taxes payable in connection with the issuance of the
Shares duly paid by or on behalf of the Company, against cancellation of the
Indebtedness.

 

2.5           Repurchase Right.  As further consideration for the issuance of
the Shares by the Company, DHW agrees that from the date hereof through the
first anniversary of the Closing Date, the Company will have the right to
repurchase and redeem certain of the Shares if the average bid price of the
Company’s Common Stock exceeds $0.714 per share for any period of 20 consecutive
trading days (the “Trigger”).  If and whenever the Trigger is met, the Company
may at any time during the first year following the Closing Date, but within 20
trading days of any given Trigger, repurchase from DHW, for the consideration of
$0.001 per share, up to a maximum of such number of the Shares as would enable
DHW to retain (assuming no sales of Shares by DHW during the first year
following the Closing Date) Shares having a market value of Twenty Million and
No/100 Dollars ($20,000,000) following such repurchase (calculated using the
closing price per share of Common Stock on the trading day immediately prior to
the date of repurchase).  The one year period provided in this Section shall be
extended for the number of days that the Company is prevented from exercising
its repurchase right due to an automatic stay or other action by a federal or
state court, but only to the extent that the Company is so prevented.  The
repurchase shall be deemed made effective upon the giving of notice to DHW and
the sole obligation of the Company to DHW thereafter shall be the payment of the
price for repurchased Shares.  The repurchase price shall be deliverable only to
DHW, unless another payee is designated in writing by DHW.  Upon the Company’s
exercise of the repurchase right and tender of the repurchase price, the
repurchased shares shall, without further action by the Company, DHW or any
other party, cease to be outstanding and shall be deemed cancelled by the
Company. Any sales of Shares by DHW during the first year following Closing will
reduce such $20,000,000 threshold by the gross dollar amount of such sales.

 

DHW agrees that (i) it will not sell or dispose of any of the Shares for the
period from the Closing Date through January 31, 2010; and (ii) for a period of
one year following the Closing Date, it will not sell, transfer or assign, or
contract to sell, transfer or assign, by operation of law or otherwise, more
than 6,500,000 of the Shares.  Although the repurchase right herein may be
triggered multiple times during the one year period following the Closing, the
Company may only exercise its repurchase right once.  Such repurchase right may
be exercised by action of not less than a majority of disinterested directors. 
The Shares are subject to the foregoing repurchase right, which shall be binding
upon DHW’s successors and assigns, including any transferee, assignee or pledgee
of the Shares; provided, however, that upon exercise of the repurchase right
herein, all of the Shares remaining after the repurchase shall cease to be
subject to the repurchase right herein, and the Company will, upon request of
DHW, cause the second restrictive legend

 

6

--------------------------------------------------------------------------------


 

set forth in Section 3.2(h) pertaining to the repurchase right to be removed
from any share certificate; and provided further, that if any of the Shares
shall, following January 31, 2010, be sold on an exchange or in the
over-the-counter market, the Company shall, upon request of DHW, remove the
foregoing legend from certificates for up to 6,500,000 Shares which shall have
been sold in the over-the-counter market.  DHW and each transferee, assignee and
pledgee of the Shares shall at all times provide the Company with the
following:  the full name and current residence address and business office of
such party; the contact person or persons with respect to such party; the
telephone number of such party; and an acknowledgement from any assignee or
pledgee that Shares remain subject to the repurchase right.  The Shares shall
bear the restrictive legends set forth in Section 3.2(h) and shall be subject to
a stop transfer order on the Company’s stock records and instructions to the
Company’s transfer agent necessary to enforce the forgoing repurchase right and
the representations and warranties set forth in Section 3.2(b).  Upon exercise
of the repurchase right pursuant to this Section 2.5, DHW and any transferee,
assignee or pledge hereby designates the Chief Financial Officer or the
Secretary of the Company or their successors, as their attorneys-in-fact to
execute such documents and instruments, and give such orders and instructions as
shall be necessary or required to effect the transfer and cancellation of
repurchased shares on the stock records of the Company.  The per share dollar
amounts referred to in this Section 2.5, including the Triggers, shall be
proportionately decreased or increased to reflect changes in the capitalization
of the Company resulting from any stock split, combination, dividend or action
having similar effect.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedule delivered to DHW on the date of this Agreement
(it being agreed that disclosure of any item on the Disclosure Schedule shall be
deemed disclosure with respect to any other section or subsection of this
Agreement), the Company represents and warrants to DHW as follows:

 

(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than as specified in the SEC Reports.  Except as disclosed in the SEC
Reports, the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

 

(b)           Organization and Qualification.  The Company and each Subsidiary
are duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the Transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the Transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
Transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) except as provided in Schedule 3.1(d) of the Disclosure Schedule,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, license, franchise, lease, Permits
(including, but not limited to, any consents or Permits, approvals or
authorizations of any Governmental Authority), credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) except as provided in Schedule 3.1(d) of the Disclosure Schedule, result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or Governmental Authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

 

(e)           Filings, Consents and Approvals.  Except as provided in Schedule
3.1(e) of the Disclosure Schedule, the Company is not required to obtain any
Consent, waiver, authorization, Permit or order of, give any notice to, or make
any filing or registration with, any court or other federal, state, local or
other Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required under the Exchange Act or by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the Company obtaining a waiver
from NASDAQ of the shareholder approval requirement pursuant to NASDAQ Listing
Rule 5635(f), (v) the filing of a Notification of Listing of Additional Shares
with NASDAQ, and (vi) those that have been made or obtained prior to the date of
this Agreement, all such consents, waivers, authorizations, waivers or notices
hereinafter referred to “Consents.”

 

8

--------------------------------------------------------------------------------


 

(f)            Issuance of the Shares.  The Shares shall be duly authorized and,
when issued for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.

 

(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is specified in the SEC Reports or on Schedule 3.1(g) of the Disclosure
Schedule.  Except as specified in the SEC Reports or on Schedule 3.1(g) of the
Disclosure Schedule, no shares of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the Transactions
contemplated by the Transaction Documents.  Except as specified in the SEC
Reports or on Schedule 3.1(g) of the Disclosure Schedule, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock of the Company, or securities or rights convertible or exchangeable into
shares of capital stock of the Company.

 

(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, forms or other information required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Disclosure Schedules, the “Disclosure Materials”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(i)            [Reserved.]

 

(j)            Material Changes.  Except as set forth in Schedule 3.1(j) of the
Disclosure Schedule, and except as incident to this Agreement and the
Transactions contemplated hereby, since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or

 

9

--------------------------------------------------------------------------------


 

development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities (not to exceed $100,000) not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities, except pursuant to existing Company stock option
and incentive plans and consistent with past practice.

 

(k)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports.  There has not been, and to the Knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(l)            Labor Relations.  No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company.

 

(m)          Compliance.  Except as specified on Schedule 3.1(m) of the
Disclosure Schedule, neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is in violation of any statute,
rule or regulation of any Governmental Authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  To its Knowledge, the Company is in material compliance with all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.  Except as provided in Schedule 3.1(m) of the Disclosure
Schedule all defaults under leases to which the Company is a party have been
cured; there are no outstanding notices of default; and the Company is not in
default under any of its leases.

 

10

--------------------------------------------------------------------------------


 

(n)           Regulatory Permits.  Except as specified on Schedule 3.1(n) of the
Disclosure Schedule, the Company and the Subsidiaries possess all certificates,
authorizations and Permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
Permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such Permits.

 

(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Except as set forth in the SEC Reports, to the Knowledge of the
Company, all such Intellectual Property Rights are enforceable (except for
rights subject to pending patent applications and trademark applications as to
which no representation is made) and there is no existing infringement or claim
of infringement by another Person of any of the Intellectual Property Rights.

 

(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  To the Company’s knowledge, it will
be able to renew its and the Subsidiaries’ existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business on terms consistent with market for
the Company’s and such Subsidiaries’ respective lines of business.

 

(q)           Transactions with Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
Knowledge of the Company, none of the employees of the Company is presently a
party to any material transaction with the Company or any Subsidiary (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, of the nature or amount that would require disclosure in the SEC
Reports.

 

(r)            Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) Transactions are executed in accordance with
management’s general or specific authorizations, (ii) Transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15(d)-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material

 

11

--------------------------------------------------------------------------------


 

information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or Form 10-Q, as the case may be, is
being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the last day of the
period covered by the Form 10-Q for the Company’s most recently ended fiscal
quarter (such date, the “Evaluation Date”).  The Company presented in its most
recently filed Form 10-K or Form 10-Q the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as described in
Item 308(c) of Regulation S-K under the Exchange Act) or, to the Company’s
Knowledge in other factors that could significantly and adversely affect the
Company’s internal controls.  The Company’s auditors have not identified any
control deficiency, significant deficiency or material weakness in the Company’s
system of internal controls for the 2007 and 2008 fiscal years.

 

(s)           Certain Fees.  Except as described in Schedule 3.1(s) of the
Disclosure Schedule, no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
Transactions contemplated by this Agreement.  DHW shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by DHW pursuant to written agreements executed by DHW, which
fees or commissions shall be the sole responsibility of DHW) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the Transaction.

 

(t)            Certain Registration Matters.  Assuming the accuracy of DHW’s
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to DHW under the Transaction Documents.  As of the date of this
Agreement, the Company is eligible to register the resale of its Common Stock by
DHW on Form S-3 promulgated under the Securities Act.  Except as specified in
Schedule 3.1(t) of the Disclosure Schedule, the Company has not granted or
agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered with the Commission or
any other Governmental Authority that have not been satisfied or exercised.

 

(u)           Listing and Maintenance Requirements.  Except as specified in
Schedule 3.1(u) of the Disclosure Schedule or in the SEC Reports, the Company
has not, in the two years preceding the date hereof, received notice from any
trading market to the effect that the Company is not in compliance with the
listing or maintenance requirements thereof.  The Company makes no
representation that it will be in compliance with the listing and maintenance
requirements for continued listing of the Common Stock on the trading market on
which the Common Stock is currently listed or quoted.  Subject to NASDAQ’s
approval of an exception to shareholder approval requirements for the
Transaction, and assuming no withdrawal thereof, the issuance and sale of the
Shares under the Transaction Documents at the Closing does not contravene the
NASDAQ Listing Rules.

 

(v)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

12

--------------------------------------------------------------------------------


 

(w)          Application of Takeover Protections.  The Company has not adopted
any poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s Articles of Incorporation
(or similar charter documents) or the laws of its state of incorporation that is
or could become applicable to DHW or shareholders of the Company prior to the
Closing Date as a result of DHW and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents.

 

3.2           Representations and Warranties of DHW.  DHW hereby, for itself,
and on behalf of its members, represents and warrants to the Company as follows:

 

(a)           Organization; Authority.  DHW is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the Transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder.  The execution,
delivery and performance by DHW of the Transactions contemplated by the
Transaction Documents has been duly authorized by all necessary corporate or, if
DHW is not a corporation, such partnership, limited liability company or other
applicable like action, on the part of DHW.  Each of the Transaction Documents
has been duly executed by DHW, and when delivered by DHW in accordance with
terms hereof, will constitute the valid and legally binding obligation of DHW,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)           Investment Intent.  DHW is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to DHW’s right at all times to sell or otherwise dispose of all or any
part of such Shares in compliance with applicable federal and state securities
laws.  Except as provided in Section 2.5, nothing contained herein shall be
deemed a representation or warranty by DHW to hold the Shares for any period of
time.  DHW does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Shares.

 

(c)           DHW Status.  At the time DHW was offered the Shares, it was, and
at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.  Neither DHW nor any of its members is a
registered broker-dealer or agent thereof under Section 15 of the Exchange Act.

 

(d)           General Solicitation.  DHW is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(e)           Access to Information.  DHW acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and the Subsidiaries and their
respective financial

 

13

--------------------------------------------------------------------------------


 

condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(f)            Certain Trading Activities.  Neither DHW nor any of its members
has directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with DHW, engaged in any trading in any securities of the
Company (including, without limitations, any Short Sales (defined below)
involving the Company’s securities) during the 20 trading days prior to the time
that the Transactions contemplated by this Agreement are to be publicly
disclosed by the Company.  For purposes of this Section, “Short Sales” include,
without limitation, all “Short Sales” under Regulation SHO of the Exchange Act
and include all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other Transactions through
non-US broker dealers or foreign regulated brokers having the effect of hedging
the Shares.  As of the date of this Agreement, neither DHW nor any of its
members or Affiliates has an open short position in the Common Stock, and
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any Short Sales prior to the public
disclosure of the material terms of this transaction by the Company.  For a
period of one year following the date of this Agreement, neither DHW nor any of
its Affiliates shall effect any Short Sale of any security of the Company;
provided, however, that such restriction shall cease following any repurchase by
the Company of its Shares from DHW pursuant to Section 2.5 hereof.

 

(g)           Independent Investment Decision.  DHW has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement, and
confirms that it has not relied on the advice of the Company or any of its
advisors.

 

(h)           DHW acknowledges that the certificates evidencing the Shares will
be imprinted with a legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for the
Shares):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
TO THE COMPANY FROM COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

14

--------------------------------------------------------------------------------

 

CERTAIN OF THESE SECURITIES ARE SUBJECT TO A RIGHT OF REPURCHASE AND REDEMPTION
BY GRANITE CITY FOOD & BREWERY LTD. AND ITS SUCCESSORS AND ASSIGNS, PURSUANT TO
THE TERMS OF A DEBT CONVERSION AGREEMENT DATED SEPTEMBER 21, 2009 (THE
“REPURCHASE RIGHT”).  ANY SALE, TRANSFER OR OTHER DISPOSITION OF THESE
SECURITIES SHALL BE SUBJECT TO SUCH REPURCHASE RIGHT, WHICH SHALL EXPIRE ON
                        , 2010, AND ANY PURPORTED SALE, TRANSFER OR OTHER
DISPOSITION WHICH DOES NOT REFERENCE THE REPURCHASE RIGHT SHALL BE NULL AND
VOID.  ANY PERSON ACQUIRING ANY PORTION OF THESE SECURITIES SHALL BE DEEMED TO
HAVE ADOPTED AND BE BOUND BY SUCH REPURCHASE RIGHTS.  A COPY OF THE DEBT
CONVERSION AGREEMENT HAS BEEN FILED BY GRANITE CITY FOOD & BREWERY LTD. WITH THE
SECURITIES AND EXCHANGE COMMISSION AND IS AVAILABLE WITHOUT CHARGE BY CONTACTING
THE CHIEF FINANCIAL OFFICER AND/OR SECRETARY OF THE COMPANY AT ITS REGISTERED
OFFICE IN THE STATE OF MINNESOTA.

 

(i)            DHW understands that nothing in this Agreement, or any other
materials presented to DHW by the Company in connection with the purchase and
sale of Shares constitutes legal, tax, accounting or investment advice.  DHW has
consulted such legal, tax, accounting and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

 

(j)            No representation has been made to DHW regarding the present or
future value of the Shares.

 

(k)           If required by applicable securities legislation, regulations,
rules, policies or orders or by any securities commission, stock exchange or
other regulatory authority, DHW will execute, deliver, file and otherwise assist
the Company in filing, such reports, undertakings and other documents with
respect to the issuance or continued ownership of the Shares as may be required.

 

(l)            DHW understands and acknowledges that: (i) the Shares are being
offered and sold to it without registration under the Securities Act in a
private placement that is exempt from the registration provisions of the
Securities Act, and (ii) the availability of such exemption depends in part on,
and the Company will rely upon the accuracy and truthfulness of, the
representations, warranties and covenants of such DHW set forth in this
Section 3.2, and such DHW hereby consents to such reliance.

 

ARTICLE IV.

OTHER AGREEMENTS AND ACKNOWLEDGMENTS

OF THE PARTIES

 

The parties hereto agree as follows with respect to the period between the
execution of this Agreement and the Closing.

 

15

--------------------------------------------------------------------------------


 

4.1           General.  Each of the parties will use its reasonable commercial
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the Transaction (including
satisfaction of their respective Closing Conditions set forth in Sections 5.2
and 5.3 hereof).

 

4.2           Deferred and Reduced Rent Payments.  One of the Dunham Landlords
is the “Landlord” under each of the leases as described on Exhibit D
(collectively, the “Restaurant Leases”).

 

(a)           For all rent payments due on and after June 1, 2009 and until the
earlier of the Financing Date (defined below), or the first anniversary of the
Closing Date under the Restaurant Leases, the Dunham Landlords agree to defer
each payment of rent once for one month (the “Deferred Rent System”).  For
example, each rent payment due on October 1, 2009 shall be payable on
November 1, 2009.

 

(b)           For all rent payments due on and after June 1, 2009 under the
Restaurant Leases, the Dunham Landlords agree to reduce each rent payment by
thirty percent (30%) (the “Reduced Rent System”).  The total amount of rent
reductions granted under this Section 4.2 shall be payable by the Company as
described in subsection (c) below.

 

(c)           The Deferred Rent System and the Reduced Rent System shall be in
effect until the earlier of: (i) the date on which the Company has obtained
aggregate net proceeds of at least $2,000,000, from any combination of debt or
equity financings (the “Financing Date”) or (ii) the first anniversary of the
Closing Date.  At the earlier of the Financing Date or the first anniversary of
the Closing Date, the Company shall (i) pay the Dunham Landlords the total
amount of rent reductions granted in Section 4.2(b) above in one lump sum,
without any accrued interest.

 

4.3           Access.

 

(a)           The Company will permit, and will cause each of its Subsidiaries
to permit, representatives of DHW (including legal counsel and accountants) to
have, upon prior written notice, reasonable access during normal business hours
and under reasonable circumstances, and in a manner so as not to interfere with
the normal business operations of the Company and its Subsidiaries, to the
premises, personnel, books, records (including tax records), contracts, and
documents of or pertaining to the Company and each of its Subsidiaries.  DHW
agrees that it shall not use or disclose, or permit access to, Confidential
Information of the Company other than for the purposes related to this Agreement
and shall cause its respective representatives and other recipients of
Confidential Information to comply with this Agreement with respect to the
Confidential Information disclosed pursuant to this Section 4.3, which agreement
and obligation will remain in full force and effect until the Confidential
Information has been publicly disclosed by the Company or ceases to be deemed by
the Company to be Confidential Information.  Notwithstanding the foregoing, DHW
may share Confidential Information with its bankers, potential lenders and
potential investors in DHW; provided that such persons are informed by DHW of
the confidential nature of the Confidential Information and DHW believes in good
faith that such persons will maintain the confidentiality of the Confidential
Information.

 

(b)           Notwithstanding anything herein to the contrary (including in the
Confidentiality Agreement), any party to this Agreement (and each employee,
representative, or other agent of such parties) may disclose to any and all
Persons, without limitation of any kind, the U.S. “tax

 

16

--------------------------------------------------------------------------------


 

treatment” or “tax structure” (in each case, within the meaning of Treasury
Regulation section 1.6011-4) of the Transaction and all materials of any kind
(including opinions or other tax analysis) that are provided to such parties
relating to such U.S. “tax treatment” and “tax structure” (in each case, within
the meaning of Treasury Regulation section 1.6011-4); provided, that such
disclosure may not be made (i) until the earlier of (x) the date of public
announcement of discussions relating to the Transactions, (y) the date of the
public announcement of the Transactions contemplated by this Agreement, or
(z) the date of execution of this Agreement, and (ii) to the extent required to
be kept confidential to comply with any federal or state securities law.  The
intent of this provision is that the Transaction is not treated as having been
offered under conditions of confidentiality for purposes of Treasury Regulation
section 1.6011-4(b)(3) and shall be construed in a manner consistent with such
purpose.

 

4.4           Litigation.  From the date hereof and through the Closing Date,
the Company will notify DHW in writing of any material injunctions, orders or
Proceedings that from the time hereafter are, to the Company’s Knowledge,
threatened or commenced against the Company or any of its Subsidiaries or
against any officer, director or employee of the Company or any of its
Subsidiaries relating to the Company, any Subsidiary or their respective
businesses.

 

4.5           Notice of Developments.  The Company shall promptly notify DHW of
any event or occurrence that has as its basis an event or occurrence (a
“Development”) which would cause a breach at the Closing of any of the
representations and warranties in Section 3.1 above.  The Company and DHW shall
discuss in good faith for a period of five (5) Business Days whether to amend
the material terms and provisions of this Agreement in light of such a
Development.  If no agreement regarding an amendment is reached after said five
(5) Business Days, DHW shall have the right to give notice of termination of
this Agreement pursuant to Section 6.1(c)(i) below by reason of the Development
(provided that the Development qualifies as grounds for termination pursuant to
Section 6.1(c)(i) and delivers such notice within the period of five
(5) Business Days of the expiration of the discussion period referred to
above).  The Company will then have the thirty (30) day cure period specified in
Section 6.1(c)(i).  In the event the Company elects not to cure, and DHW elects
not to terminate this Agreement at the end of said cure period, the written
notice pursuant to this Section 4.5 will be deemed to have amended the
Disclosure Materials, to have qualified the representations and warranties
contained in Article 4 above, and to have cured any misrepresentation or breach
of warranty that otherwise might have existed hereunder by reason of the
Development.

 

4.6           Waiver of Approval by Company Shareholders.

 

The Company has filed an application with NASDAQ for a financial viability
exception pursuant to NASDAQ Listing Rule 5635(f) for a waiver of the
requirement that the Company obtain shareholder approval for the sale of
securities in excess of twenty percent (20%) of its outstanding Common Stock and
for the sale of securities which would result in a change of control of the
Company.  The Company was notified by NASDAQ by letter dated August 3, 2009,
that the exception has been granted.

 

4.7           Alternative Transaction.  From the date hereof until the
termination hereof, the Company and its officers, directors, employees,
investment bankers, consultants and other agents, may take any action to
solicit, initiate, encourage or facilitate the making of any Alternative
Proposal (as defined below) or any inquiry with respect thereto or engage in

 

17

--------------------------------------------------------------------------------


 

discussions or negotiations with any Person with respect thereto, or disclose
any nonpublic information relating to the Company or any of its Subsidiaries or
afford access to the properties, books or records of the Company or any of its
Subsidiaries to, any Person that has made any Alternative Proposal.  The Company
will promptly notify DHW (which notice shall be provided orally and in writing,
shall identify the Person making such Alternative Proposal and shall include a
copy of any written document setting forth the proposed terms of such
Alternative Proposal provided to the Company by such Person) after receipt of
any Alternative Proposal, but in no event more than forty-eight (48) hours after
receipt of an Alternative Proposal, if the Company is prepared to provide such
Person with access to such nonpublic information or properties, books or
records.

 

If the Board of Directors of the Company shall determine that an Alternative
Proposal is a Superior Proposal (as defined below), (a) the Company shall notify
DHW in writing of such determination (prior to any communication of such fact to
the Person making the Alternative Proposal), and (b) the Company shall provide
DHW with copies of any written nonpublic information about the Company’s
business provided by the Company to the Person making the Alternative Proposal
and any written modifications to the initial Alternative Proposal provided by
such Person to the Company.  If the Board of Directors of the Company shall
determine, after consulting with its legal counsel and receiving the written
opinion of its financial advisor, that the Alternative Proposal is a Superior
Proposal, the Company may terminate this Agreement as provided in
Section 6.1(d).

 

For purposes of this Agreement, “Alternative Proposal” means any written offer
or proposal for, or any indication of interest in, a merger or other business
combination involving the Company or any of its Subsidiaries or the acquisition
of a majority of the equity in, or all or substantially all of the assets of,
the Company, other than the Transaction.  For purposes of this Agreement,
“Superior Proposal” means any bona fide Alternative Proposal on terms that the
Board of Directors of the Company determines in its good faith judgment (based
on the advice of the Company’s financial advisor and legal counsel, taking into
account all the terms and conditions of the Alternative Proposal, including any
break up fees, expense reimbursement provisions and conditions to consummation)
are more favorable to the Company’s shareholders than this Agreement and the
Transaction taken as a whole.

 

4.8           Deliveries to be Made at the Closing.

 

(a)           Company Deliverables.  At the Closing, the Company shall deliver
to DHW the following Company Deliverables:

 

(i)            a certificate of the Company to the effect that each of the
conditions specified in Sections 5.3 are satisfied in all respects;

 

(ii)           certificates (or copies thereof) evidencing the Shares, in such
denominations as DHW informs the Company at least forty-eight (48) hours prior
to the Closing, registered in the name of DHW or its nominee;

 

(iii)          certificates of good standing or their equivalent for the Company
and each of its Subsidiaries, issued by the Secretary of State or similar
official of the state of incorporation;

 

18

--------------------------------------------------------------------------------


 

(iv)          a certificate of the Secretary of the Company that the Company has
received a waiver from NASDAQ of the shareholder approval requirement;

 

(v)           evidence that Steven J. Wagenheim, James G. Gilbertson and Darius
H. Gilanfar have entered into the amendments to their employment agreements in
the form of Exhibits E, F and G, respectively;

 

(vi)          the written consents and approvals set forth in Schedule 3.1(e);

 

(vii)         a waiver and consent from Harmony Equity Income Fund and Harmony
Equity Income Fund II with respect to certain covenants, restrictions and
provisions set forth in the Company’s Bridge Loan Agreement dated March 30,
2009;

 

(viii)        a certificate of the Chairman and Secretary of the Company
certifying that:  (a) two of the Company’s incumbent directors have resigned
from the Company’s Board of Directors effective upon the Closing of the
Transaction; that the Company’s Board of Directors has been increased to seven
persons; (b) that the Board of Directors has resolved to fill the vacancies
resulting from such resignations and additional director positions with the DHW
Nominees, as defined in Section 4.11, contingent upon Closing the Transaction;
and (c) that the Company’s Board of Directors, or a committee thereof, have
approved this Agreement and the execution and delivery thereof;

 

(ix)           Registration Rights Agreement in the form of Exhibit C hereto;

 

(x)            a certificate of the Chairman and Secretary of the Company to the
effect that the Audit Committee of the Company’s Board of Directors has approved
the Transaction pursuant to Minnesota Business Corporation Act and NASDAQ
Marketplace Rules (if applicable); and

 

(xi)           An amendment to each Restaurant Lease reflecting the 2009 and
2010 rent concessions and the reduced Initial Term of each location; and

 

(xii)          Amendment to Master Agreement in the form attached hereto as
Exhibit A.

 

(b)           DHW Deliverables.  At the Closing, DHW shall deliver to the
Company the following:

 

(i)            a certificate of the Company to the effect that each of the
conditions specified in Section 5.2 is satisfied in all respects;

 

(ii)           Termination of Equipment Lease and Bill of Sale in the form
attached hereto as Exhibit B; and other instruments of conveyance to the
Company, free and clear of all Liens, good title, ownership to, and possession
of, all tangible and intangible property that is subject to Equipment Lease;

 

(iii)          Registration Rights Agreement in the form attached hereto as
Exhibit C;

 

19

--------------------------------------------------------------------------------


 

(iv)          Amendment to Master Agreement in the form attached hereto as
Exhibit A;

 

(v)           An amendment to each Restaurant Lease reflecting the 2009 and 2010
rent concessions and the reduced Initial Term of each location; and

 

(vi)          Master Amendment to Leases in the form attached hereto as
Exhibit J relating to the deferred and reduced rent payments under the
Restaurant Leases and the waiver of any defaults under the Restaurant Leases.

 

4.9           Securities Laws Matters.

 

(a)           Resale of Shares.  Subject to the terms of this Agreement, the
Shares may be disposed of in compliance with state and federal securities laws. 
In connection with any transfer of the Shares other than pursuant to an
effective registration statement, the Company may require the transferor
thereof, at its expense, to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act.

 

(b)           Furnishing of Information.  As long as DHW owns at least ten
percent of the Company’s outstanding Common Stock, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act.  As long as DHW owns Shares, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to DHW and make publicly available in accordance with
Rule 144(c) such information as is required for DHW to sell the Shares under
Rule 144.  The Company further covenants that it will take such further action
as any holder of Shares may reasonably request, all to the extent required from
time to time to enable such Person to sell the Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.

 

4.10         Participation Rights.  If at any time prior to the two-year
anniversary of the Closing Date, the Company proposes to issue any Common Stock
or securities convertible into or exercisable for Common Stock in a private
placement transaction (collectively, “New Issue Shares”), DHW shall have a right
to purchase, at the time or times of the issuance of any New Issue Shares, up to
that number of New Issue Shares which, when added to the number of Shares then
held by DHW, on a post-issuance basis, shall constitute the same percentage of
the Company’s outstanding shares of voting stock as the percentage held by DHW
prior to the issuance of New Issue Shares  (“DHW’s Proportionate Share”).

 

(a)           The Company shall, on a confidential basis, give a written notice
to DHW (the “Notice”) stating (i) its intention to issue the New Issue Shares,
(ii) the number and description of the New Issue Shares proposed to be issued
and (iii) the purchase price (calculated as of the proposed issuance date) and
(iv) the other terms and conditions upon which the Company is offering the New
Issue Shares.

 

(b)           For a period of ten (10) Business Days after receipt of the of the
Notice, DHW shall have the option, exercisable by written notice to the Company,
to purchase all or any part of

 

20

--------------------------------------------------------------------------------


 

DHW’s Proportionate Share of the New Issue Shares, in accordance with the terms
and conditions of the Notice, and subject to the closing of the sale of the New
Issue Shares.  If two or more types of New Issue Shares are to be issued or New
Issue Shares are to be issued together with other types of securities,
including, without limitation, debt, in a single transaction or related
Transactions, the rights to purchase New Issue Shares granted to DHW under this
Section must be exercised to purchase all types of New Issue Shares and such
other securities in the same proportion as such New Issue Shares and other
securities are to be issued by the Company.

 

(c)           The participation rights contained in this Section shall not apply
to the issuance and sale by the Company of (i) New Issue Shares to employees,
officers, or directors of the Company, as compensation for their services to the
Company or any of its direct or indirect Subsidiaries pursuant to arrangements
approved by the Board of Directors of the Company and consistent with past
practice, (ii) New Issue Shares pursuant to the Transaction Documents, (iii) New
Issue Shares issued as consideration for the acquisition of another company or
business in which the shareholders of the Company do not have an ownership
interest, which acquisition has been approved by the Board of Directors of the
Company, or (iv) or the issuance of New Issue Shares pursuant to the exercise of
conversion or purchase rights pursuant to issued and outstanding convertible
securities, options or warrants.

 

4.11         Board Composition; Board Observers.  DHW has designated to the
Company’s Corporate Governance and Nominating Committee (the “Committee”) four
persons (the “DHW Nominees”) to serve on the Company’s Board of Directors,
commencing upon the Closing Date.  No more than one of the DHW Nominees will be
affiliated with DHW or its Affiliates and at least two of the DHW Nominees will
be “independent directors” under NASDAQ Listing Rules.  As a condition to the
Closing, two of the Company’s five incumbent directors shall resign from the
Company’s Board of Directors, to be effective upon the Closing.  DHW agrees that
it may exercise its nomination right only once, except that if any of the DHW
Nominees resign from the Company’s Board of Directors before the Company’s 2010
annual meeting of shareholders, the Company agrees that DHW may designate a
successor director for nomination by the Committee and appointment to the
Company’s Board of Directors, and the Company will use reasonable commercial
efforts to cause the Committee to recommend such successor to fill such vacancy
and to cause its Board of Directors to elect such successor, all subject to the
exercise of their fiduciary duties to the Company.

 

It shall be a condition to the obligations of DHW under this Agreement that the
Committee shall approve the nomination of the DHW Nominees and the Board of
Directors shall increase the number of directors of the Company from five to
seven persons; two of the Company’s five incumbent directors shall have
resigned; and subject to the Closing, the Board of Directors shall have elected
the DHW Nominees to fill the vacancies on the Board of Directors.

 

The Company further agrees that for as long as DHW owns at least 25% of the
Shares, it may designate up to two representatives of DHW who shall be invited
to attend regularly scheduled Board meetings as observers.  Such observers may
be excluded from all or any portion of a meeting where their presence could
reasonably result in (i) the disclosure of trade secrets or other Confidential
Information to a competitor; or (ii) the loss of the attorney-client privilege. 
All such observers shall enter into a confidentiality agreement with the Company
prior to exercising their observation rights.  Subject to the immediately
preceding sentence, such

 

21

--------------------------------------------------------------------------------


 

observers shall be entitled to receive all materials provided to Board members
and shall be invited to attend all Board training and education sessions.

 

4.12         Employment Agreement Amendments.  The Company will offer to Stephen
J. Wagenheim, James G. Gilbertson and Darius Gilanfar one-year employment
agreements in the form of amendments to their employment agreements attached
hereto as Exhibits C, D and E, respectively, (the “Employment Agreement
Amendments”) and enter into such agreements effective on the Closing Date.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions to Obligations of Each Party Under this Agreement.  The
respective obligations of each party to this Agreement to effect the Transaction
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions, any or all of which may be waived, in whole or in part, to
the extent permitted by Applicable Law.

 

(a)           Approval by NASDAQ.  NASDAQ shall have approved a financial
viability exception under NASDAQ Listing Rule 5635(f) for the Transaction, which
approval shall not have been revoked, and waived the requirement for shareholder
approval of the Transaction.

 

(b)           Proceedings.  There shall not be any (i) Proceedings which have
been commenced against any of the parties hereto by any Person involving or
affecting in any way the consummation of the Transaction, or (ii) Applicable
Laws, orders or injunctions restraining or enjoining the consummation of the
Transaction.

 

(c)           Consents.  The Company and DHW shall have received evidence, in
form and substance reasonably satisfactory to DHW and the Company, that all
Consents, waivers, releases, authorizations, approvals, licenses, certificates,
Permits and franchises of all Persons (including each and every applicable
Governmental Authority) set forth in Schedule 3.1(e) have been obtained.  All
consents of a Governmental Authority shall be by Final Order; provided, however,
that if the parties hereto waive the condition of any Governmental Authority
consent by Final Order, the parties shall consider the Governmental Authority
consent without Final Order sufficient to proceed to Closing according to the
other terms of this Agreement.

 

5.2           Conditions Precedent to the Obligations of DHW.  The obligations
of DHW under this Agreement subject to the satisfaction or waiver by DHW, at or
before the Closing, of each of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;

 

(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;

 

(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or

 

22

--------------------------------------------------------------------------------


 

Governmental Authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

 

(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect;

 

(e)           No Suspensions of Trading in Common Stock; Listing.  Trading in
the Common Stock shall not have been suspended by the Commission or any trading
market (except for any suspensions of trading of not more than one trading day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a trading
market;

 

(f)            Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 4.8(a);

 

(g)           Officer’s Closing Certificate.  The Company shall have delivered
to DHW an officer’s certificate to the effect that each of the conditions
specified in Sections 5.1(a) - 5.1(d) is satisfied in all respects; and

 

(h)           Third Party Consents and Agreements.  DHW shall have obtained the
third party consents and agreements set forth in Exhibit I.

 

5.3           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company under this Agreement to sell Shares is subject to the
satisfaction or waiver by the Company at or before the Closing, of each of the
following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of DHW contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing as though made on and as
of such date;

 

(b)           Performance.  DHW shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by DHW at
or prior to the Closing;

 

(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

 

(d)           Fairness Opinion.  Prior to the execution and delivery of this
Agreement, the Company has received a written opinion of KeyBanc Capital Markets
to the effect that as of the date of its opinion and based upon and subject to
the matters set forth therein, the consideration to be received by the Company
pursuant to this Agreement is fair from a financial point of view to the
Company, and such opinion has not been withdrawn or revoked or otherwise
modified in any material respect. The Company will provide to DHW a copy of the
opinion promptly after the date of this Agreement solely for information
purposes.

 

(e)           Cancellation of Indebtedness.  DHW shall have executed and
delivered to the Company the Termination of Equipment Lease and Assignment and
Bill of Sale and such

 

23

--------------------------------------------------------------------------------


 

additional agreements or other documentation as the Company may reasonably
require to cause the cancellation of the Indebtedness in accordance with
Section 2.3; and

 

(f)            DHW Deliverables.  DHW shall have delivered the DHW Deliverables
in accordance with Section 4.8(b).

 

ARTICLE VI.

TERMINATION

 

6.1           Termination of Agreement.  The parties may terminate this
Agreement as provided below:

 

(a)           DHW and the Company may terminate this Agreement by mutual written
consent at any time prior to the Closing;

 

(b)           DHW or the Company may terminate this Agreement without liability
by giving written notice to the other party prior to the Closing if (i) the
consummation of the Transaction is permanently prohibited by any Applicable Law,
injunction or order; provided that the party seeking to terminate this Agreement
shall not have proximately contributed to the issuance of such injunction or
order by breach of the terms of this Agreement or by a violation of Applicable
Law, or (ii) the Closing shall not have occurred on or before November 30, 2009;
provided, however, no such right of the terminating party shall exist in the
event that the parties’ failure to consummate the Closing by November 30, 2009
results primarily from a breach of any representation, warranty or covenant
contained in this Agreement by the terminating party;

 

(c)           DHW may terminate this Agreement by giving written notice to the
Company at any time prior to the Closing in the event (i) the Company has
breached any representation, warranty, or covenant contained in this Agreement
in any material respect, DHW has notified the Company of the breach, and the
breach has continued without cure (such cure to be to the reasonable
satisfaction of DHW) for a period of thirty (30) days after the notice of breach
and results in a Material Adverse Effect on the Company and its Subsidiaries,
taken as a whole, or (ii) the Board of Directors of the Company shall have
received an Alternative Proposal, and such Board of Directors:  (i) has
determined that such Alternative Proposal is a Superior Proposal in accordance
and in compliance with Section 4.7 of this Agreement; or (ii) has recommended to
the Company’s Shareholders any Superior Proposal; and

 

(d)           The Company may terminate this Agreement by giving written notice
to DHW at any time prior to the Closing in the event (i) DHW has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, the Company has notified DHW of the breach, and the breach has
continued without cure (such cure to be to the reasonable satisfaction of the
Company) for a period of thirty (30) days after the notice of breach, or
(ii) the Board of Directors of the Company shall have received an Alternative
Proposal which such Board of Directors has determined is a Superior Proposal in
accordance and in compliance with Section 4.7 of this Agreement; provided,
however, that, in the case of (ii) above, the Company shall have paid the
Termination Fee and Termination Expense payments to DHW required by
Section 6.2(b) in order for this Agreement to be fully and finally terminated.

 

24

--------------------------------------------------------------------------------

 

The party desiring to terminate this Agreement pursuant to this Article 6 shall
give written notice of such termination to the other party in accordance with
Section 7.3 below, specifying the provision of this Article VI pursuant to which
such termination is effected.

 

6.2           Effect of Termination.

 

(a)            General.  Except as set forth in Section 6.2(b) below, if any
party terminates this Agreement pursuant to Section 6.1 above, all rights and
obligations of the parties hereunder shall terminate without any liability of
any party to any other party (except for any liability of any party then in
willful breach); provided, however, that the provisions for confidentiality
provided in Section 4.3(a) hereof shall survive termination.

 

(b)            Termination Payment.  If (i) the Company shall terminate this
Agreement pursuant to Section 6.1(d)(ii) of this Agreement, or (ii) DHW shall
terminate this Agreement pursuant to Section 6.1(c)(ii) of this Agreement, and
in either such case DHW at such time is not in material breach of its
representations, warranties or covenants under this Agreement, the Company shall
remit to DHW (A) an amount equal to Fifty Thousand Dollars ($50,000.00) (the
“Termination Fee”) by wire transfer of immediately available funds not later
than five (5) Business Days after is given or received by the Company, and
(B) an amount equal to the reasonable documented out-of-pocket costs and
expenses of DHW in connection with the Transactions in an amount not to exceed
One Hundred Fifty Thousand Dollars ($150,000.00) (the “Termination Expenses”) by
wire transfer of immediately available funds not later than the later of
(x) five (5) Business Days after termination of this Agreement, or (y) five
(5) Business Days after receipt from DHW of such documented Termination
Expenses.  Acceptance by DHW of the payment of the Termination Fee and the
Termination Expenses shall constitute conclusive evidence that this Agreement
has been validly terminated and, upon such acceptance, the Company shall be
deemed fully released and discharged from any further liability under this
Agreement.

 

ARTICLE VII.
MISCELLANEOUS

 

7.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.

 

7.2           Entire Agreement.  The Transaction Documents, together with the
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

7.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to
6:00 p.m. (Minneapolis time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or

 

25

--------------------------------------------------------------------------------


 

communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:00 p.m.
(Minneapolis time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by a U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:

 

If to the Company:

Granite City Food & Brewery Ltd.

 

5402 Parkdale Drive, Suite 101

 

Minneapolis, MN 55416

 

Facsimile: (952) 215-0671

 

Attention: Chief Financial Officer

 

 

With a copy to:

Briggs and Morgan, P.A.

 

2200 IDS Center

 

80 South Eighth Street

 

Minneapolis, MN 55402

 

Facsimile: (612) 977-8650

 

Attention: Avron L. Gordon, Esq.

 

 

If to DHW:

Dunham Capital Management, L.L.C.

 

The Dunham Company

 

230 South Phillips Avenue, Suite 202

 

Sioux Falls, SD 57104-6321

 

Facsimile: (605) 330-9444

 

Attention: Donald A. Dunham, Jr. and Nancy Hughes

 

 

With a copy to:

Leonard Street and Deinard

 

150 South Fifth Street, Suite 2300

 

Minneapolis, MN 55402

 

Facsimile: (612) 335-1657

 

Attention: Mark S. Weitz, Esq.

 

 

 

Hagen, Wilka & Archer, LLP

 

600 South Main Avenue, Suite 102

 

P.O. Box 964

 

Sioux Falls, SD 57104

 

Facsimile: (605) 334-4814

 

Attention: John F. Archer, Esq.

 

7.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement or any other Transaction Document may be waived or amended, and
no consent may be given, except in a written instrument signed by the Company
and DHW.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.  The Company may rely upon the consent of DHW to any waiver, consent or
amendment to any Transaction Document, even if DHW transfers any of the Shares
to third parties; provided that if

 

26

--------------------------------------------------------------------------------


 

more than 50% of the Shares shall be transferred by DHW to third parties, the
Company may also rely upon the waiver, consent or amendment approved by the
holder of a majority of the Shares.

 

7.5           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.

 

7.6           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

7.7           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Minnesota, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the Transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state or
federal courts of Minnesota.  Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the state or federal courts of Minnesota for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Minnesota court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  If either
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

 

7.8           Dispute Resolution.  In the event a dispute arises under this
Agreement, such disputes shall be resolved in the manner set forth in this
Section 7.8.

 

(a)            If a dispute arises under this Agreement, including any question
regarding the existence, validity, interpretation or termination hereof, DHW or
the Company may invoke the dispute resolution procedure set forth below by
giving written notice to the other party.  The parties shall enter into
discussions concerning this dispute.

 

(b)            If the dispute is not resolved as a result of such discussion
within ten (10) days after such written notice, the matter shall be submitted
for, subject to and decided by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect as of the date of this Agreement (“AAA Rules”), except to the extent
those rules are inconsistent with this Section 7.8.  Any arbitration must be
held in

 

27

--------------------------------------------------------------------------------


 

Minneapolis, Minnesota by a single arbitrator mutually selected by the parties
hereto or, if the parties hereto cannot agree on the appointment of such
arbitrator within fifteen (15) days following the date notice of the dispute is
given by a party to the adverse party, an arbitrator selected according to the
AAA Rules.  The arbitrator or the arbitrator’s designee shall have full access
to such records and physical facilities of the parties hereto as may be required
by such arbitrator.  The arbitrator’s award shall be final, conclusive and
binding upon all parties to this Agreement, and judgment may be entered upon it
in accordance with the Federal Arbitration Act in any court of general
jurisdiction or in any United States District Court; provided, however, that the
arbitrator shall have no authority to award consequential or punitive damages,
but only those damages that are natural, probable and reasonably foreseeable
from a breach by a party.  The arbitrator shall be required to provide in
writing to the parties the basis for the award or order of such arbitrator, and
a court reporter shall record all hearings (unless otherwise agreed to by the
parties), with such record constituting the official transcript of such
Proceedings.  DHW and the Company specifically desire this arbitration clause to
be governed by the United States Federal Arbitration Act, and not by the
arbitration laws of any state.

 

(c)            The parties hereto agree and consent that any legal action, suit
or Proceeding seeking to enforce this Section 7.8 or to confirm or contest any
arbitration award shall be instituted and adjudicated solely and exclusively in
any court of general jurisdiction in Minneapolis, Minnesota, or in the United
States District Court for the District of Minnesota, and the parties hereto
agree that venue will be proper in such courts and waive any objection which
they may have now or hereafter to the venue of any such Proceeding in such
courts, and irrevocably consent and agree to the jurisdiction of said courts in
any such Proceeding.  Each of the parties hereto further agrees to accept and
acknowledge service of any and all process which may be served in any such
Proceeding in said courts, and also agrees that service of process or notice
upon them shall be deemed in every respect effective service of process or
notice upon them, in any Proceeding or arbitration demand, if given or made: 
(i) according to Applicable Law, (ii) according to the AAA Rules, (iii) by a
Person over the age of eighteen who personally serves such notice or service of
process on the applicable party(ies) hereto, or (iv) by certified mail, return
receipt requested, mailed to the applicable party(ies) hereto, at their
respective addresses set forth in this Agreement.

 

(d)            In the event of arbitration filed or instituted between or among
the parties pursuant to this Section 7.8, the prevailing party will be entitled
to receive from the adverse party all costs, damages and expenses, including
reasonable attorney’s fees, incurred by the prevailing party in connection with
that action or Proceeding, whether or not the controversy is reduced to judgment
or award.  The prevailing party will be that party who is determined by the
arbitrator to have prevailed on the major disputed issues; provided, however,
that if there shall be no prevailing party in such arbitration, then such costs
and expenses shall be apportioned among the parties by such arbitrator in
accordance with the arbitrator’s determination of the merits of their respective
positions.

 

7.9           Survival.  The representations, warranties, agreements and
covenants contained in this Agreement shall survive the Closing and the delivery
of the Shares for a period of six (6) months; except that (a) the agreements and
covenants in the following Sections shall survive for a period of twenty-four
(24) months:  4.9, 4.10, 7.7, and 7.8; (b) the agreements and covenants in
Sections 2.5 and 7.14 shall survive for twelve (12) months; and (c) the
agreements and covenants in Section 4.11 shall only be effective during the
period prior to the Company’s next Annual

 

28

--------------------------------------------------------------------------------


 

Meeting of Shareholders, and Section 4.11 shall not apply to the Company, its
Board of Directors, or any shareholder with respect to the making of nominations
or preparing proxy statements in advance of such next Meeting.  The
representations, warranties, agreements and covenants contained in any other
Transaction Document shall survive in accordance with their terms.  The
termination of any of the foregoing survival periods shall not prevent a party
from enforcing any legal right or remedy for a breach of a representation,
warranty, agreement or covenant, provided that written notice of a breach
thereof was given to the other party in the manner prescribed by Section 7.3,
prior to such termination.

 

7.10         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

7.11         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.12         Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  The words “including,” “include” or
“includes” shall mean including without limitation.  The parties intend that
each representation, warranty and covenant contained herein shall have
independent significance.  If any party has breached any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant.

 

7.13         Incorporation of Recitals, Exhibits and Schedules.  The Recitals,
Exhibits and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

 

7.14         Specific Performance.  The parties hereto agree that if any of the
provisions of this Agreement or any other document contemplated by this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and, therefore, the
parties shall be entitled to seek specific performance of the terms hereof and
thereof, in addition to any other remedy at law or in equity.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Debt Conversion
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

 

Name: Steven J. Wagenheim

 

 

Title: President of Granite City Food & Brewery, Ltd.

 

 

 

 

 

DHW LEASING, L.L.C.

 

 

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

 

Name: Donald A. Dunham, Jr.

 

 

Title:  DHW Leasing, L.L.C.
           Managing Member

 

30

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibits

 

 

 

 

 

A

 

Form of Amendment No. 1 to Master Agreement

 

 

 

B

 

Form of Termination of Equipment Lease and Bill of Sale

 

 

 

C

 

Form of Registration Rights Agreement

 

 

 

D

 

Restaurant Leases

 

 

 

E

 

Form of Amendment to Employment Agreement of Steven J. Wagenheim

 

 

 

F

 

Form of Amendment to Employment Agreement of James G. Gilbertson

 

 

 

G

 

Form of Amendment to Employment Agreement of Darius Gilanfar

 

 

 

H

 

Form of Waiver of Default and Certain Covenants from Harmony Equity Income Fund
L.L.C. and Harmony Equity Income Fund L.L.C. II dated                    , 2009.

 

 

 

I

 

DHW Third-Party Consents and Agreements

 

 

 

J

 

Form of Master Amendment to Leases

 

31

--------------------------------------------------------------------------------

 

Exhibit A

 

MASTER AGREEMENT

AMENDMENT NO. 1

 

AMENDMENT NO. 1 TO MASTER AGREEMENT entered into this        day of
                                , 2009, by and between DUNHAM CAPITAL
MANAGEMENT, L.L.C., DHW LEASING, L.L.C., and DUNHAM EQUITY MANAGEMENT, L.L.C.,
all South Dakota limited liability companies with a business address of 230
South Phillips Avenue, Suite 202, Sioux Falls, South Dakota 57104 (individually
referred to as “DCM,” “DHW,” and “DEM,” and collectively referred to as the
“Dunham Entities” or “Dunham”); and GRANITE CITY FOOD & BREWERY LTD, a Minnesota
corporation (“Corporation” or “Granite City”).

 

W I T N E S S E T H:

 

WHEREAS, the Dunham Entities and the Corporation entered into a Master Agreement
on February 7, 2009 (the “Master Agreement”);

 

WHEREAS, the parties hereto have concurrently entered into a Debt Conversion
Agreement and have agreed in connection therewith to amend this Master
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Aggregate Rent Reductions.  Section 1 is hereby amended and
restated as follows:

 

“The Dunham Entities hereby (i) agree to provide aggregate rent reductions to
the Corporation in calendar year 2009 in the amounts specified on the attached
Exhibit A, (ii) agree to provide the rent reductions in the calendar year 2010
in the amounts specified on the attached Exhibit A, and (iii) agree to use
reasonable commercial efforts to obtain additional rent reductions to achieve a
total of $1,700,000 in rent reductions for the calendar year 2010, including the
rent reductions referred to in (ii).”

 

2.             Effect of Amendment.  All remaining terms of the Master Agreement
shall remain in full force and effect.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Master
Agreement effective the date first above written.

 

 

DHW LEASING, L.L.C.

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

DUNHAM CAPITAL MANAGEMENT, L.L.C.

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

DUNHAM EQUITY MANAGEMENT, L.L.C.

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

By:

 

 

Its:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

See Attached.

 

A-3

--------------------------------------------------------------------------------

 

Granite City Food & Brewery

Building/Land Leases

 

 

 

 

 

 

 

2009

 

2009

 

2010

 

2010

 

 

 

2008

 

2008

 

Average

 

Average

 

Average

 

Average

 

 

 

Monthly

 

Yearly

 

Monthly

 

Yearly

 

Monthly

 

Yearly

 

 

 

Payments

 

Payments

 

Payments (1)

 

Payments (1)

 

Payments (1)

 

Payments (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Dunham Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

Sioux Falls

 

$

25,431.38

 

$

305,176.56

 

$

21,500.00

 

$

258,000.00

 

$

21,500.00

 

$

258,000.00

 

St. Louis Park

 

$

12,385.42

 

$

148,625.04

 

$

9,885.35

 

$

118,624.24

 

$

12,385.42

 

$

148,625.04

 

W. Wichita

 

$

26,250.00

 

$

315,000.00

 

$

17,250.00

 

$

207,000.00

 

$

27,500.00

 

$

330,000.00

 

St. Cloud

 

$

21,310.97

 

$

255,731.64

 

$

19,830.71

 

$

237,968.46

 

$

22,421.63

 

$

269,059.56

 

Cedar Rapids

 

$

26,250.00

 

$

315,000.00

 

$

26,250.00

 

$

315,000.00

 

$

26,250.00

 

$

315,000.00

 

E. Peoria

 

$

39,025.00

 

$

468,300.00

 

$

32,229.51

 

$

386,754.13

 

$

34,814.24

 

$

417,770.86

 

Fargo

 

$

6,000.00

 

$

72,000.00

 

$

6,000.00

 

$

72,000.00

 

$

6,000.00

 

$

72,000.00

 

Orland Park

 

$

45,062.50

 

$

540,750.00

 

$

29,192.71

 

$

350,312.52

 

$

25,000.00

 

$

300,000.00

 

Maple Grove

 

$

30,625.00

 

$

367,500.00

 

$

27,708.33

 

$

332,500.00

 

$

25,625.00

 

$

307,500.00

 

Legends

 

$

33,687.50

 

$

404,250.00

 

$

26,786.42

 

$

321,437.04

 

$

24,985.32

 

$

299,823.84

 

Total  

 

$

266,027.77

 

$

3,192,333.24

 

$

216,633.03

 

$

2,599,596.39

 

$

226,481.61

 

$

2,717,779.30

 

Savings from 2008

 

 

 

 

 

 

 

$

592,736.85

 

 

 

$

474,553.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dunham Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

Des Moines

 

24,500.00

 

$

294,000.00

 

$

9,483.33

 

$

113,800.00

 

$

8,500.00

 

$

102,000.00

 

Davenport

 

28,437.50

 

$

341,250.00

 

$

16,437.50

 

$

197,250.00

 

$

16,437.50

 

$

197,250.00

 

Lincoln

 

26,732.55

 

$

320,790.60

 

$

20,715.88

 

$

248,590.56

 

$

19,650.00

 

$

235,800.00

 

Wichita

 

28,000.00

 

$

336,000.00

 

$

16,229.17

 

$

194,750.00

 

$

15,500.00

 

$

186,000.00

 

Eagan

 

33,031.25

 

$

396,375.00

 

$

26,750.00

 

$

321,000.00

 

$

26,750.00

 

$

321,000.00

 

Zona Rosa

 

37,187.50

 

$

446,250.00

 

$

19,816.67

 

$

237,800.00

 

$

19,000.00

 

$

228,000.00

 

Olathe

 

34,562.50

 

$

414,750.00

 

$

24,229.17

 

$

290,750.00

 

$

24,000.00

 

$

288,000.00

 

Omaha

 

26,291.67

 

$

315,500.04

 

$

19,854.17

 

$

238,250.04

 

$

19,666.67

 

$

236,000.04

 

Rosedale

 

33,625.00

 

$

403,500.00

 

$

33,625.00

 

$

403,500.00

 

$

33,625.00

 

$

403,500.00

 

Madison

 

34,055.59

 

$

408,667.08

 

$

34,055.59

 

$

408,667.08

 

$

34,055.59

 

$

408,667.08

 

Rockford

 

36,750.00

 

$

441,000.00

 

$

36,750.00

 

$

441,000.00

 

$

36,750.00

 

$

441,000.00

 

Rogers

 

33,750.00

 

$

405,000.00

 

$

34,013.27

 

$

408,159.25

 

$

31,500.00

 

$

378,000.00

 

Creve Coeur

 

26,252.00

 

$

315,024.00

 

$

25,938.00

 

$

311,256.00

 

$

26,252.67

 

$

315,032.04

 

Fort Wayne

 

32,208.33

 

$

386,499.96

 

$

32,208.33

 

$

386,499.96

 

$

32,208.33

 

$

386,499.96

 

Toledo

 

32,083.33

 

$

384,999.96

 

$

32,083.33

 

$

384,999.96

 

$

32,083.33

 

$

384,999.96

 

South Bend

 

34,381.85

 

$

412,582.20

 

$

34,568.55

 

$

414,822.64

 

$

34,441.85

 

$

413,302.20

 

Indianapolis

 

37,901.88

 

$

454,822.56

 

$

37,901.88

 

$

454,822.56

 

$

37,901.92

 

$

454,823.04

 

 

 

$

539,750.95

 

$

6,477,011.40

 

$

454,659.84

 

$

5,455,918.05

 

$

448,322.86

 

$

5,379,874.32

 

Savings from 2008

 

 

 

 

 

 

 

$

1,021,093.35

 

 

 

$

1,097,137.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

805,778.72

 

$

9,669,344.64

 

$

671,292.87

 

$

8,055,514.44

 

$

674,804.47

 

$

8,097,653.62

 

Savings from 2008

 

 

 

 

 

 

 

$

1,613,830.20

 

 

 

$

1,571,691.02

 

 

--------------------------------------------------------------------------------

(1.) Payments are averaged as concession beginning and ending dates vary by
store in 2009 and 2010

 

A-4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2009

 

 

 

2009 - Actual and Projected Monthly Rents

 

2009

 

Average

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Total

 

Monthly

 

Non-Dunham Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sioux Falls

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

258,000.00

 

$

21,500.00

 

St. Louis Park

 

$

9,885.32

 

$

9,885.32

 

$

9,885.32

 

$

9,885.32

 

$

9,885.32

 

$

9,885.32

 

$

9,885.32

 

$

9,885.32

 

$

9,885.42

 

$

9,885.42

 

$

9,885.42

 

$

9,885.42

 

$

118,624.24

 

$

9,885.35

 

W. Wichita

 

$

18,375.00

 

$

18,375.00

 

$

18,375.00

 

$

18,375.00

 

$

18,375.00

 

$

18,375.00

 

$

18,375.00

 

$

18,375.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

207,000.00

 

$

17,250.00

 

St. Cloud

 

$

17,610.00

 

$

17,610.00

 

$

17,610.00

 

$

17,610.00

 

$

17,610.00

 

$

17,610.00

 

$

21,310.97

 

$

21,310.97

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

237,968.46

 

$

19,830.71

 

Cedar Rapids

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

315,000.00

 

$

26,250.00

 

E. Peoria

 

$

39,025.00

 

$

32,520.83

 

$

32,520.83

 

$

32,520.83

 

$

32,520.83

 

$

32,520.83

 

$

32,520.83

 

$

32,520.83

 

$

30,020.83

 

$

30,020.83

 

$

30,020.83

 

$

30,020.83

 

$

386,754.13

 

$

32,229.51

 

Fargo

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

72,000.00

 

$

6,000.00

 

Orland Park

 

$

45,062.50

 

$

30,041.67

 

$

30,041.67

 

$

30,041.67

 

$

30,041.67

 

$

30,041.67

 

$

30,041.67

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

350,312.52

 

$

29,192.71

 

Maple Grove

 

$

30,625.00

 

$

30,625.00

 

$

30,625.00

 

$

30,625.00

 

$

30,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

332,500.00

 

$

27,708.33

 

Legends

 

$

28,072.92

 

$

28,072.92

 

$

28,072.92

 

$

28,072.92

 

$

28,072.92

 

$

28,072.92

 

$

28,072.92

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

321,437.04

 

$

26,786.42

 

Total

 

$

242,405.74

 

$

220,880.74

 

$

220,880.74

 

$

220,880.74

 

$

220,880.74

 

$

215,880.74

 

$

219,581.71

 

$

211,452.44

 

$

206,688.20

 

$

206,688.20

 

$

206,688.20

 

$

206,688.20

 

$

2,599,596.39

 

$

216,633.03

 

Savings from 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

592,736.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2009

 

 

 

2009 - Actual and Projected Monthly Rents

 

2009

 

Average

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Total

 

Monthly

 

Dunham Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Des Moines

 

$

14,400.00

 

$

14,400.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

113,800.00

 

$

9,483.33

 

Davenport

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

197,250.00

 

$

16,437.50

 

Lincoln

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

20,715.88

 

$

248,590.56

 

$

20,715.88

 

Wichita

 

$

22,750.00

 

$

16,250.00

 

$

16,250.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

194,750.00

 

$

16,229.17

 

Eagan

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

321,000.00

 

$

26,750.00

 

Zona Rosa

 

$

28,800.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

237,800.00

 

$

19,816.67

 

Olathe

 

$

26,750.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

290,750.00

 

$

24,229.17

 

Omaha

 

$

21,916.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

238,250.04

 

$

19,854.17

 

Rosedale

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

403,500.00

 

$

33,625.00

 

Madison

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

408,667.08

 

$

34,055.59

 

Rockford

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

441,000.00

 

$

36,750.00

 

Rogers

 

$

34,381.85

 

$

34,381.85

 

$

34,381.85

 

$

34,381.85

 

$

34,381.85

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

408,159.25

 

$

34,013.27

 

Creve Coeur

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

33,750.00

 

$

20,358.00

 

$

20,358.00

 

$

20,358.00

 

$

20,358.00

 

$

20,358.00

 

$

20,358.00

 

$

20,358.00

 

$

311,256.00

 

$

25,938.00

 

Fort Wayne

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

386,499.96

 

$

32,208.33

 

Toledo

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

384,999.96

 

$

32,083.33

 

South Bend

 

$

34,381.85

 

$

34,381.85

 

$

34,381.85

 

$

34,381.85

 

$

34,381.85

 

$

34,701.91

 

$

34,701.91

 

$

34,701.91

 

$

34,701.91

 

$

34,701.91

 

$

34,701.91

 

$

34,701.91

 

$

414,822.64

 

$

34,568.55

 

Indianapolis

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

37,901.88

 

$

454,822.56

 

$

37,901.88

 

 

 

$

487,657.88

 

$

466,357.88

 

$

460,457.88

 

$

459,707.88

 

$

459,707.88

 

$

446,004.09

 

$

446,004.09

 

$

446,004.09

 

$

446,004.09

 

$

446,004.09

 

$

446,004.09

 

$

446,004.09

 

$

5,455,918.05

 

$

454,659.84

 

Savings from 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,021,093.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

730,063.62

 

$

687,238.62

 

$

681,338.62

 

$

680,588.62

 

$

680,588.62

 

$

661,884.83

 

$

665,585.80

 

$

657,456.53

 

$

652,692.29

 

$

652,692.29

 

$

652,692.29

 

$

652,692.29

 

$

8,055,514.44

 

$

671,292.87

 

Savings from 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,613,830.20

 

 

 

 

A-5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010

 

 

 

2010 - Actual and Projected Monthly Rents

 

2010

 

Average

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Total

 

Monthly

 

Non-Dunham Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sioux Falls

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

21,500.00

 

$

258,000.00

 

$

21,500.00

 

St. Louis Park

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

12,385.42

 

$

148,625.04

 

$

12,385.42

 

W. Wichita

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

15,000.00

 

$

22,312.50

 

$

22,312.50

 

$

22,312.50

 

$

22,312.50

 

$

209,250.00

 

$

17,437.50

 

St. Cloud

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

22,421.63

 

$

269,059.56

 

$

22,421.63

 

Cedar Rapids

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

26,250.00

 

$

315,000.00

 

$

26,250.00

 

E. Peoria

 

$

30,020.83

 

$

30,020.83

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

35,772.92

 

$

417,770.86

 

$

34,814.24

 

Fargo

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

6,000.00

 

$

72,000.00

 

$

6,000.00

 

Orland Park

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

25,000.00

 

$

300,000.00

 

$

25,000.00

 

Maple Grove

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

25,625.00

 

$

307,500.00

 

$

25,625.00

 

Legends

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

24,985.32

 

$

299,823.84

 

$

24,985.32

 

Total

 

$

209,188.20

 

$

209,188.20

 

$

214,940.29

 

$

214,940.29

 

$

214,940.29

 

$

214,940.29

 

$

214,940.29

 

$

214,940.29

 

$

229,940.29

 

$

244,940.29

 

$

259,940.29

 

$

274,940.29

 

$

2,717,779.30

 

$

226,481.61

 

Savings from 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

474,553.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010

 

 

 

2010 - Actual and Projected Monthly Rents

 

2010

 

Average

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Total

 

Monthly

 

Dunham Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Des Moines

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

8,500.00

 

$

102,000.00

 

$

8,500.00

 

Davenport

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

16,437.50

 

$

197,250.00

 

$

16,437.50

 

Lincoln

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

19,650.00

 

$

235,800.00

 

$

19,650.00

 

Wichita

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

15,500.00

 

$

186,000.00

 

$

15,500.00

 

Eagan

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

26,750.00

 

$

321,000.00

 

$

26,750.00

 

Zona Rosa

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

19,000.00

 

$

228,000.00

 

$

19,000.00

 

Olathe

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

24,000.00

 

$

288,000.00

 

$

24,000.00

 

Omaha

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

19,666.67

 

$

236,000.04

 

$

19,666.67

 

Rosedale

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

33,625.00

 

$

403,500.00

 

$

33,625.00

 

Madison

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

34,055.59

 

$

408,667.08

 

$

34,055.59

 

Rockford

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

36,750.00

 

$

441,000.00

 

$

36,750.00

 

Rogers

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

31,500.00

 

$

378,000.00

 

$

31,500.00

 

Creve Coeur

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

26,252.67

 

$

315,032.04

 

$

26,252.67

 

Fort Wayne

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

32,208.33

 

$

386,499.96

 

$

32,208.33

 

Toledo

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

32,083.33

 

$

384,999.96

 

$

32,083.33

 

South Bend

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

34,441.85

 

$

413,302.20

 

$

34,441.85

 

Indianapolis

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

37,901.92

 

$

454,823.04

 

$

37,901.92

 

 

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

448,322.86

 

$

5,379,874.32

 

$

448,322.86

 

Savings from 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,097,137.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

657,511.06

 

$

657,511.06

 

$

663,263.15

 

$

663,263.15

 

$

663,263.15

 

$

663,263.15

 

$

663,263.15

 

$

663,263.15

 

$

678,263.15

 

$

693,263.15

 

$

708,263.15

 

$

723,263.15

 

$

8,097,653.62

 

$

674,804.47

 

Savings from 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,571,691.02

 

 

 

 

A-6

--------------------------------------------------------------------------------

 

Exhibit B

 

TERMINATION OF EQUIPMENT LEASE

AND BILL OF SALE

 

THIS TERMINATION OF EQUIPMENT LEASE AND BILL OF SALE (this “Agreement”) is made
and entered into as of                                   , 2009 by and between
Granite City Food & Brewery, Ltd., a Minnesota corporation (“Lessee”) and DHW
Leasing, L.L.C., a South Dakota limited liability company (“Lessor”).

 

RECITALS:

 

A.                                   Lessor and Lessee are currently parties to
a written Master Equipment Finance Lease dated September 19, 2006 and an
Equipment Lease Commitment dated December 6, 2007 (collectively, the “Master
Lease”) and sixteen (16) separate leases identified on the attached Exhibit A
(each, a “Lease”), relating to the lease of certain furniture, fixtures,
machinery, equipment and other personal property as described in Exhibit A to
each Lease (the “Equipment”).

 

B.                                     Lessor and Lessee have entered into a
Debt Conversion Agreement and Lessor has agreed in connection therewith to
(i) terminate the Master Lease and each Lease effective on the date hereof (the
“Termination Date”) subject to the terms and conditions of this Agreement, and
(ii) convey the Equipment to Lessee.

 

NOW, THEREFORE, in consideration of the above recitals that by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee agree as follows:

 

1.                                       Termination.  The Master Lease and the
Leases shall automatically terminate, subject to the agreements,
representations, warranties and indemnities contained in this Agreement,
effective on the Termination Date, without further notice or action.

 

2.                                       Release of Liens.  The parties
acknowledge that all security interests previously filed against the Equipment
have been released.  If any of the security interests against the Equipment are
not released or are reinstated in the future without the consent of Lessee,
Lessor agrees to cause such security interests to be released and hereby grants
to Lessee the authority to terminate any financing statement filed against the
Equipment in favor of Lessor.

 

3.                                       Release of Lessor.  Effective as of the
Termination Date, but subject to the agreements, representations, warranties and
indemnities contained in this Agreement, which agreements, representations,
warranties and indemnities shall survive the termination of the Master Lease and
the Leases, Lessee forever releases and discharges Lessor from any and all
claims, demands or causes of action whatsoever against Lessor or its successors
and assigns arising out of or in connection with the Equipment, the Master Lease
or the Leases, and forever releases and discharges Lessor from any obligations
to be observed or performed by Lessor under the Master Lease and the Leases. 
Notwithstanding such release, Lessor shall indemnify Lessee against, and hold
Lessee, its officers, agents, employees, directors and shareholders harmless
from, any and all claims, actions, suits,

 

B-1

--------------------------------------------------------------------------------


 

 

proceedings, costs, demands, damages and liabilities of whatever nature, and all
costs and expenses, including Lessee’s reasonable attorneys’ fees and expenses
(collectively “Claims”), relating to or in any way arising out of its breach of
this agreement or any claims against the Equipment made by any party, whether
now existing or hereafter arising out of events or omissions occurring on or
before the Termination Date, other than Claims caused by the acts or omissions
of Lessee; provided, however, that such indemnification obligation shall not
apply to Claims arising out of or resulting from the operation of the Equipment.

 

4.                                       Release of Lessee.  Effective as of the
Termination Date, and subject to the agreements, representations, warranties and
indemnities contained in this Agreement, which agreements, representations,
warranties and indemnities shall survive the termination of the Master Lease and
the Leases, Lessor forever releases and discharges Lessee from any and all
claims, demands or causes of action whatsoever against Lessee or its successors
and assigns arising out of or in connection with the Equipment, the Master Lease
or the Leases and forever releases and discharges Lessee from any obligations to
be observed or performed by Lessee under the Master Lease and the Leases.

 

5.                                       Conveyance.  Lessor hereby sells,
transfers and assigns to Lessee, all right, title and interest in and to the
Equipment.

 

6.                                       Representations and Warranties.  Lessor
represents and warrants that (a) Lessor is the owner of the Equipment;
(b) Lessor has the right to enter into and perform under this Agreement and to
sell and convey the Equipment; (c) Lessor has not done or suffered anything to
encumber the Equipment; and (d) the Equipment is free from all claims of
parties.  In addition, Lessor agrees to warrant and defend the sale, transfer
and assignment of the Equipment to Lessee against any and all persons or
entities who claim title to or an interest in the Equipment.  The Equipment is
being conveyed on an “as is, where is” basis.

 

7.                                       Further Assurances.  If Lessee
requests, Lessor shall sign, deliver and cause to be filed or recorded as Lessee
shall direct any further instruments, statements, certificates and other
documents as Lessee reasonably may consider necessary or desirable in order to
convey the Equipment free of all liens and claims.  Lessor further agrees to pay
to Lessee, upon demand, all reasonable costs and expenses incurred by Lessee in
connection with the preparation, execution, recording, filing and refiling of
any such documents, including reasonable attorneys’ fees.

 

8.                                       Authority.  Each signatory of this
Agreement represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting. This Agreement shall be binding upon and inure to the benefit of Lessor
and Lessee and their respective successors, assigns and related entities.

 

9.                                       Miscellaneous.  The parties are also
subject to the following miscellaneous provisions: (a) this Agreement is
governed by and shall be construed in accordance with the laws of the state of
Minnesota; (b) captions used in this Agreement are for convenience only and are
not a part of the agreement; (c) time is of the essence; (d) if any provision of
this

 

B-2

--------------------------------------------------------------------------------


 

Agreement is invalid or unenforceable to any extent, the remainder of this
Agreement shall continue in effect and be enforceable to the fullest extent
permitted by law; (e) this Agreement contains the entire agreement of the
Parties hereto with respect to the Master Lease, the Leases and the Equipment;
(f) this Agreement may be modified only by a writing executed and delivered by
both Parties; and (g) nothing contained in this Agreement shall be deemed or
construed to create a partnership or joint venture of or between Lessor and
Lessee.

 

10.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one and the same instrument, and any party or signatory hereto may execute this
Agreement by signing any such counterpart.  Delivery of a facsimile or digital
copy (pdf) of an executed copy of this Agreement shall be effective to bind the
executing party.  Each party so executing this Agreement shall promptly deliver
an original executed counterpart to the other signatories.

 

11.                                 WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING IN CONNECTION WITH THIS AGREEMENT, EACH PARTY HERETO (I) WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTION, (II) CONSENTS TO ANY SUCH ACTION
BEING VENUED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN
MINNEAPOLIS OR ST. PAUL, MINNESOTA AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH
FORUMS IS NOT CONVENIENT.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Agreement on the day
and year first above written.

 

 

 

LESSOR:

 

 

 

DHW LEASING, L.L.C.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

 

On this                  day of                              2009, before me the
undersigned, a Notary Public in and for said state, personally appeared
                                                , personally known to me, or
proved to me on the basis of satisfactory evidence, to be the person who
executed the within instrument as the
                                                 of DHW Leasing, L.L.C., a South
Dakota limited liability company, and executed the within instrument on behalf
of such company.

 

 

 

 

Notary Public

 

B-4

--------------------------------------------------------------------------------


 

 

LESSEE:

 

 

 

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

 

On this                  day of                              2009, before me the
undersigned, a Notary Public in and for said state, personally appeared
                                                , personally known to me, or
proved to me on the basis of satisfactory evidence, to be the person who
executed the within instrument as the
                                                 of Granite City Food & Brewery,
Ltd., a Minnesota corporation, and executed the within instrument on behalf of
such corporation.

 

 

 

 

Notary Public

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Leases

 

 

Description of Schedule (Location)

 

 

1.

Interim Schedule A (Lease No. 2008-GW06) (Zona Rosa)

 

 

2.

Final Schedule A (Lease No. 2008-GW01) (Roseville)

 

 

3.

Schedule A (Lease No. 2008-DB01) (South Bend)

 

 

4.

Schedule A (Lease No. 2009-GW10) (Sioux Falls)

 

 

5.

Schedule A (Lease No. 2008-CT04) (Maumee)

 

 

6.

Schedule A (Lease No. 2008-GW07) (Wichita)

 

 

7.

Interim Schedule A (Lease No. 2007-GW03) (Wichita West)

 

 

8.

Schedule A (Lease No. 2007-CT02) (Rockford)

 

 

9.

CORRECTED Schedule A (Lease 2007-CT01) (Creve Couer)

 

 

10.

Schedule A (Lease No. 2008-GW9) (Maple Grove and Eagan)

 

 

11.

Schedule A (Lease No. 2007-CT03) (Ft. Wayne)

 

 

12.

Interim Schedule A (Lease No. 2008-GW05) (Legends)

 

 

13.

Schedule A (Lease No. 2008-GW06) (Lincoln)

 

 

14.

Schedule A (Lease No. 2008-DB02) (Madison)

 

 

15.

Final Schedule A (Lease No. 2008-GW02) (Omaha)

 

 

16.

Final Schedule A (Lease No. 2009-GW04) (Carmel)

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Registration Rights Agreement

 

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made and entered into as of
this        day of                         , 2009, by and between Granite City
Food & Brewery Ltd., a Minnesota corporation (the “Company”) and DHW Leasing
L.L.C., a South Dakota limited liability company (“DHW”).

 

WHEREAS, upon the terms and subject to the conditions of the Debt Conversion
Agreement by and between the Company and DHW of even date herewith (the “Debt
Conversion Agreement”), the Company has agreed to sell the Shares (as defined
herein) to DHW; and

 

WHEREAS, to induce DHW to execute and deliver the Debt Conversion Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act (as defined herein) and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and DHW agree as follows:

 

Section 1.              Definitions.

 

As used in this Agreement, the following terms shall have the meanings as set
forth herein:

 

1.1          “Board” means the Board of Directors of the Company.

 

1.2          “Closing Date” shall mean the date on which the closing of the
transactions contemplated by the Debt Conversion Agreement occurs.

 

1.3          “Commission” means the United States Securities and Exchange
Commission, and any successor thereto.

 

1.4          “Common Stock” means the Company’s common stock, $.01 par value per
share.

 

1.5          “DHW” includes any person to whom the rights under this Agreement
have been assigned or transferred (each, a “Holder”).

 

1.6          “Holder” means DHW and the persons defined in Section 1.6.

 

1.7          “Person” means an individual, partnership, limited partnership,
corporation, business trust, limited liability company, association, joint stock
company, trust, unincorporated organization, joint venture, or other entity of
whatever nature.

 

C-1

--------------------------------------------------------------------------------


 

1.8          “Prospectus” means the Prospectus included in a Registration
Statement (including, without limitation, a Prospectus that includes any
information previously omitted from a Prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any Prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

1.9          “Registrable Shares” means the shares of Common Stock purchased by
DHW pursuant to the Debt Conversion Agreement; provided, however, that such
shares of Common Stock shall no longer be Registrable Shares (A) when they shall
have been effectively registered under the Securities Act and sold by DHW in
accordance with such registration or sold by DHW pursuant to Section 4(1) of the
Securities Act or Rule 144, (B) when registration under the Securities Act would
no longer be required for the immediate sale of all such shares of Common Stock
pursuant to the provisions of Rule 144, or (C) on or after the date which is
three years after the Closing Date.

 

1.10        “Registration Statement” means a Registration Statement filed on
Form S-3 (or such other form as is then available to the Company) under the
Securities Act to permit the resale of the Registrable Shares, including the
Prospectus, amendments and supplements to each such Registration Statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such Registration Statement.

 

1.11        “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing a Registration Statement and the declaration or
ordering of the effectiveness of such Registration Statement.

 

1.12        “Rule 144” promulgated by the Commission under the Securities Act,
as such rule may be amended from time to time, or any successor rule thereto.

 

1.13        “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated from time to time thereunder.

 

1.14        “Shares” means the shares of Common Stock issuable pursuant to the
Debt Conversion Agreement.

 

Section 2.              Registration Rights.

 

2.1          Initial Registration.  The Company shall prepare and file with the
Commission, not later than 90 days after the Closing Date, a Registration
Statement covering 4,666,666 Registrable Shares to be registered under the
Securities Act on a non-underwritten basis.

 

2.2          Additional Registration.  At least six months after the Closing
Date, if DHW has sold all of the Registrable Shares included in the initial
Registration Statement, DHW may request the filing of an additional Registration
Statement covering up to 4,666,666 Registrable Shares (a “Registration
Request”).  Upon receipt of a Registration Request, the Company shall

 

C-2

--------------------------------------------------------------------------------


 

use best commercial efforts to, within 45 days of the Registration Request,
prepare and file a Registration Statement covering the shares which are the
subject of the Registration Request and shall use best commercial efforts to
cause such Registration Statement to become effective as soon as is practicable
following its filing.  Upon the sale of all of the Registrable Shares included
in such Registration Statement, DHW may submit an additional Registration
Request covering up to 4,666,666 Registrable Shares and the Company will follow
the same procedure of preparing, filing and seeking effectiveness of a
Registration Statement covering the shares which are the subject of such
Registration Request.  The procedure set forth in the immediately preceding
sentence will be followed until all of the Registrable Shares have been sold;
provided, however, that this Section 2.2 shall not obligate the Company to file
(a) more than six Registration Statements (including the initial Registration
Statement) in total, (b) Registration Statements any more frequently than one
every six months, nor (c) any Registration Statement more than three years after
the Closing Date.  If for any reason the Commission does not permit registration
of all of the Registrable Securities included in any Registration Statement
filed pursuant this Section 2.2, then the Company’s obligation to register the
affected shares shall cease.

 

2.3          Underwritten Offering.  If DHW intends to distribute the
Registrable Shares covered by any Registration Statement filed hereunder, DHW
shall so inform the Company in the related Registration Request.  DHW shall
select the underwriter with the written approval of the Company, which approval
shall not be unreasonably withheld.

 

2.4          Abandonment of Registration.  In the event that DHW determines for
any reason not to proceed with a registration at any time before a Registration
Statement has been declared effective by the Commission, and such Registration
Statement, is withdrawn with respect to the Registrable Shares covered thereby,
DHW agrees to bear its own expenses incurred in connection therewith and to
reimburse the Company for the reasonable expenses incurred by it attributable to
the registration of such Registrable Shares, and if DHW in fact so reimburses
the Company, then DHW shall not be deemed to have exercised its right to require
the Company to register Registrable Shares pursuant to Section 2.2.

 

Section 3.              Registration Procedures.  When the Company is required
by the terms of this Agreement to effect the registration of Registrable Shares
under the Securities Act, the Company will do the following:

 

3.1          Filing.  Prepare and file with the Commission a Registration
Statement with respect to such securities, and use best commercial efforts to
cause such Registration Statement to become and remain effective for such period
as may be reasonably necessary to effect the sale of such securities; provided,
however, such period shall not exceed the earlier to occur of (i) the completion
by the underwriters of the distribution pursuant to such Registration Statement
or (ii) as set forth in Section 3.2 (the “Effectiveness Period”).

 

(a)           Not less than four trading days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to each Holder copies of the “Selling
Stockholders” section of such document, the “Plan of Distribution” and any risk
factor section contained in such document that addresses

 

C-3

--------------------------------------------------------------------------------


 

specifically the transactions under the Debt Conversion Agreement or the selling
stockholders, as proposed to be filed.

 

(b)           (i)  Prepare and file with the Commission such amendments,
including post effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto; and
(iv) comply in all material respects with the provisions of the Securities Act
with respect to the Registration Statements.

 

(c)           Notify the Holders as promptly as reasonably possible (and, in the
case of (i)(A) below, not less than three trading days prior to such filing)
(i)(A) when a Prospectus or any Prospectus supplement or post effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to each Registration Statement or
any post effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(d)           Use its reasonable commercial efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.

 

(e)           Prior to any public offering of Registrable Securities, to
register or qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws a mutually agreeable number of jurisdictions within
the United States, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or

 

C-4

--------------------------------------------------------------------------------


 

advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements except that the Company shall
not for any purpose be required to execute a general consent to service of
process or to qualify to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified. .

 

(f)            Upon the occurrence of any event contemplated by
Section 3.1(c)(v), as promptly as reasonably possible, prepare a supplement or
amendment, including a post effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

3.2          Period of Effectiveness.  Prepare and file with the Commission such
amendments to such Registration Statement and supplements to the Prospectus
contained therein as may be necessary to keep such Registration Statement
effective for such period as may be reasonably necessary to effect the sale of
such securities, provided, however, such period shall not exceed the earlier to
occur of (i) the completion by the underwriters of the distribution pursuant to
such Registration Statement, (ii) three years after the Closing Date, or (iii) a
reasonable determination by the Company that the Shares covered by the
Registration Statement may be sold in their entirety under Rule 144.

 

3.3          Copies.  Furnish to DHW and to the underwriters of the securities
being registered, if any, such reasonable number of copies of the Registration
Statement, preliminary Prospectus, final Prospectus and such other documents as
DHW and such underwriters may reasonably request in order to facilitate the
public offering of such securities.

 

3.4          Holder Sales; Discontinuance and Allowed Suspension.  Each Holder
covenants and agrees that it will not sell any Registrable Securities under the
Registration Statement until the Company has electronically filed the final
Prospectus as then amended or supplemented as contemplated in Section 3.1 and
the Holder has received notice from the Company that such Registration Statement
and any post-effective amendments thereto have become effective.  Each Holder
agrees that, upon receipt of a notice from the Company of the occurrence of any
event of the kind described in Section 3.1(c), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement contemplated by Section 3.1(f),
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement. 
If (i) there is material non-public information regarding the Company which the
Company’s Board determines not to be in the Company’s or the Company’s
stockholder’s best interest to disclose and which the Company is not otherwise
required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
determines not to be in the Company’s or the

 

C-5

--------------------------------------------------------------------------------


 

Company’s stockholders’ best interest to disclose, or (iii) the Company is
required to file a post-effective amendment to a Registration Statement to
incorporate the Company’s quarterly and annual reports and audited financial
statements on Forms 10-Q and 10-K (or such other forms as the Company may then
be eligible to file), then the Company may (x) postpone or suspend filing of a
Registration Statement for a period not to exceed sixty (60) consecutive days or
(y) postpone (or cause suspension) effectiveness of a Registration Statement for
a period not to exceed thirty (30) consecutive days, and (z) require each holder
to cease sales of Registrable Securities under any such Registration Statement
until such material non-public information has been made public.

 

Section 4.              Expenses.  Except as provided in Section 2.4 hereof,
with respect to the registration under Section 2.1 or 2.2 hereof, the Company
shall bear the following fees, costs and expenses: all registration, fees,
printing expenses, fees and disbursements of counsel and accountants for the
Company, all internal Company expenses, all legal fees and disbursements and
other expenses of complying with state securities or blue sky laws of any
jurisdictions in which the securities to be offered are to be registered or
qualified.  Underwriting discounts and commissions, insurance and transfer taxes
relating to the shares of Registrable Shares included in the offering (if any)
and any other expenses incurred by DHW, shall be borne by DHW.

 

Section 5.              Indemnification.  In the event that any Registrable
Shares is included in a Registration Statement under this Agreement:

 

5.1          Indemnification by Company.  To the fullest extent permitted by
law, the Company will indemnify and hold harmless DHW pursuant to the provisions
hereof, its directors and officers, and any underwriter (as defined in the
Securities Act) for DHW and each Person, if any, who controls DHW or such
underwriter within the meaning of the Securities Act, from and against, and will
reimburse the  DHW and each such underwriter and controlling Person with respect
to, any and all loss, damage, liability (collectively, “Losses”) to which DHW or
any such underwriter or controlling Person may become subject under the
Securities Act, state securities laws or otherwise, and the Company will pay to
DHW or each such underwriter or controlling person any legal or other costs or
expenses reasonably incurred by such person in connection with investigating or
defending any such Loss, insofar as such Losses are caused by any untrue
statement or alleged untrue statement of any material fact contained in such
Registration Statement, any Prospectus contained therein or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading; provided, however, that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by DHW, such
underwriter or such controlling Person in writing specifically for use in the
preparation thereof, provided however, that the indemnity agreement in this
Section 5.1 shall not apply to amounts paid in settlement of any such Loss if
such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld, and that the foregoing indemnity obligation
with respect to any preliminary Prospectus shall not inure to the benefit of any
other holder of Common Stock on account of any Loss whatsoever arising from the
sale of any Registrable Shares by DHW to any person if (A) a copy of the final
Prospectus (as amended or supplemented if such amendments or supplements shall

 

C-6

--------------------------------------------------------------------------------


 

have been furnished to DHW prior to the confirmation of the sale involved) shall
not have been sent or given by or on behalf of DHW to such person, if required
by law, with or prior to the written confirmation of the sale involved, and
(B) the untrue statement or alleged untrue statement or omission or alleged
omission of a material fact contained in such preliminary Prospectus from which
such Loss arose was corrected in the final Prospectus (as amended or
supplemented if such amendments or supplements thereto shall have been furnished
as aforesaid).

 

5.2          Indemnification by DHW.  To the fullest extent permitted by law,
DHW will indemnify and hold harmless the Company, its directors and officers,
each Person, if any, who controls the Company within the meaning of the
Securities Act, (each, an “Indemnitee”) from and against, and will reimburse any
Indemnitee with respect to, any and all Losses to which such Indemnitee may
become subject under the Securities Act, state securities laws or otherwise, and
DHW will pay to the Company and each such controlling person any legal or other
costs or expenses reasonably incurred by such person in connection with
investigating or defending any such Loss, insofar as such Losses are caused by
any untrue or alleged untrue statement of any material fact contained in such
Registration Statement, any Prospectus contained therein or any amendment or
supplement thereto, or arise out of or are based upon the omission or the
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was so made in reliance upon and in conformity with written
information furnished by DHW specifically for use in the preparation thereof,
and provided, however, that the indemnity agreement in this Section 5.2 shall
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of DHW, which consent shall not be unreasonably
withheld.

 

5.3          Indemnification Procedures.  Promptly after receipt by a party
entitled to indemnification pursuant to this Section 5 (each, an “Indemnified
Party”) of notice of the commencement of any action involving the subject matter
of the foregoing indemnity provisions such Indemnified Party will, if a claim is
to be made against the party obligated to provide indemnification pursuant to
this section (each, an “Indemnifying Party”), promptly notify the Indemnifying
Party of the commencement thereof; but the omission to provide such notice will
not relieve the Indemnifying Party from any liability hereunder, except to the
extent that the delay in giving, or failing to give, such notice has a material
adverse effect upon the ability of the Indemnifying Party to defend against the
claim. In case such action is brought against an Indemnified Party, the
Indemnifying Party shall have the right to participate in and, at the
Indemnifying Party’s option, to assume the defense thereof, singly or jointly
with any other Indemnifying Party similarly notified, with counsel satisfactory
to the Indemnified Party; provided, however, that if the defendants in any
action include both the Indemnified Party and the Indemnifying Party and the
Indemnified Party shall have reasonably concluded based on advice of counsel
that there may be legal defenses available to any Indemnified Party that are
different from or additional to those available to the Indemnifying Party, or if
there is a conflict of interest which would prevent counsel for the Indemnifying
Party from also representing the Indemnified Party, the Indemnified Party shall
have the right to select counsel to participate in the defense of such action on
behalf of such Indemnified Party at the expense of the Indemnified Party;
provided that the Indemnifying Party shall be responsible for the expense of
only one such

 

C-7

--------------------------------------------------------------------------------


 

special counsel selected jointly by the Indemnified Parties, if there is more
than one Indemnified Party. After notice from an Indemnifying Party to any
Indemnified Party of such Indemnifying Party’s election to assume the defense of
the action, the Indemnifying Party will not be liable to such Indemnified Party
pursuant to this Section 5 for any legal or other expense subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation, unless (i) the Indemnified Party shall have
employed counsel in accordance with the proviso of the preceding sentence, or
(ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party within
a reasonable time after the notice of the commencement of the action, or
(iii) the Indemnifying Party has authorized the employment of counsel for the
Indemnified Party at the expense of the Indemnifying Party.

 

Section 6.              Cooperation.  DHW hereby agrees to cooperate with all
reasonable requests by the Company necessary to effectuate the purposes of this
Agreement, including by timely providing the Company with all information
necessary to file a Registration Statement.  DHW and each Holder agrees upon the
Company’s request from time to time to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex A (a “Selling
Holder Questionnaire”).  The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay any damages to any Holder who fails to furnish to the Company a
fully completed and accurate Selling Holder Questionnaire at least three
business days prior to the filing date of any Registration Statement.

 

Section 7.              Miscellaneous.

 

7.1          Waivers. Amendments and Approvals.  Any term or provision of this
Agreement requiring performance by or binding upon the Company or DHW may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by the Company and DHW. The waiver by a
party of any breach hereof or default in payment of any amount due hereunder or
default in the performance hereof shall not be deemed to constitute a waiver of
any other default or succeeding breach or default.

 

7.2          Notices.  All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be delivered, or
mailed first-class postage prepaid, registered or certified mail, as follows:

 

If to the
Company:                                                                               
Granite City Food & Brewery Ltd.

5402 Parkdale Drive

Suite 101

St. Louis Park, MN 55416

Facsimile:  (952) 215-0671

Attention:  Chief Financial Officer

 

C-8

--------------------------------------------------------------------------------


 

With a copy
to:                                                                                                     
Briggs and Morgan, P.A.

80 South 8th Street

2200 IDS Center

Minneapolis, MN 55402

Facsimile:  (612) 977-8650

Attention:  Avron L. Gordon, Esq.

 

If to
DHW:                                                                                                                           
Dunham Capital Management, L.L.C.
The Dunham Company
230 South Phillips Avenue, Suite 202
Sioux Falls, SD  57104-6321

 

With a copy
to:                                                                                                     
Leonard Street and Deinard
150 South Fifth Street, Suite 2300
Minneapolis, MN  55402
Facsimile:  (612) 335-1657
Attention:  Mark S. Weitz, Esq.

Hagen, Wilka & Archer, LLP
600 South Main Avenue, Suite 102
P.O. Box 964
Sioux Falls, SD  57104
Facsimile:  (605) 334-4814
Attention:  John F. Archer, Esq.

 

Such notices and other communications shall for all purposes of this Agreement
be treated as being effective or having been given if delivered personally, or,
if sent by mail, when received. Any party may change its address for such
communications by giving notice thereof to the other parties in conformity with
this Section.

 

7.3          Delays or Omissions.  Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party under
this Agreement shall impair any such right, power or remedy of such party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence thereto, or of a similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party hereto of
any breach of default under the Agreement, or any waiver on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.

 

7.4          Attorneys’ Fees.  Should suit be brought to enforce or interpret
any part of this Agreement, the prevailing party shall be entitled to recover,
as an element of the costs of suit and not as damages, reasonable attorneys’
fees to be fixed by the court (including, without limitation, costs, expenses
and fees on any appeal). The prevailing party shall be the party entitled to
recover its costs of suit, regardless of whether such suit proceeds to final
judgment. A party not entitled to recover its costs shall not be entitled to
recover attorneys’ fees. No sum for attorneys’

 

C-9

--------------------------------------------------------------------------------

 

fees shall be counted in calculating the amount of a judgment for purposes of
determining if a party is entitled to recover costs or attorneys’ fees.

 

7.5           Entire Agreement.  This Agreement, the documents referenced herein
and the exhibits thereto, constitute the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto and thereto. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof.

 

7.6           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement,
shall be given effect separately from the provision or provisions determined to
be illegal or unenforceable and shall not be affected thereby. The parties
further agree to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision which will achieve, to the extent
possible, the economic, business and other purposes of the void or unenforceable
provision.

 

7.7           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon and be enforceable
by the respective heirs, successors and assigns of the parties hereto; provided,
however, that such assignee or transferee agrees in writing to be bound by all
of the provisions of this Agreement. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Notwithstanding any provision contained elsewhere in this
Agreement, upon the transfer of Shares by any party hereto, no claims or causes
of action arising out of or related to this Agreement existing as of the
transfer date shall be transferred by such party to any respective heir,
successor, assign or permitted transferee, provided that the transfer of Shares
shall not be deemed a waiver by the transferring party of any such claim or
cause of action.

 

7.8           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Minnesota, without regard to its conflicts of
laws provisions.

 

7.9           Counterparts.  This Agreement may be executed concurrently in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

(Balance of Page Intentionally Blank; Signature Pages Follow Next)

 

C-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first
written above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DHW LEASING L.L.C.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

(Signature page to Registration Rights Agreement)

 

C-11

--------------------------------------------------------------------------------


 

Annex A

 

GRANITE CITY FOOD & BREWERY LTD.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of
Granite City Food & Brewery Ltd. (the “Company”) understands that the Company
has filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of [                 ], 2009 (the “Registration Rights
Agreement”), among the Company and the Investors named therein.  A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below.  All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                  Full Legal Name of Selling Securityholder

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly you indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.                                      Address for Notices to Selling
Securityholder:

 

 

Telephone:

 

 

Fax:

 

 

Contact Person:

 

 

Email:

 

 

 

1

--------------------------------------------------------------------------------


 

3.                                      Beneficial Ownership of Registrable
Securities:

 

(a)                                  Type and Number of Registrable Securities
beneficially owned:

 

 

4.                                      Broker-Dealer Status:

 

(a)                                  Are you a broker-dealer?

 

Yes  o                No  o

 

Note:                   If yes, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(b)                                 Are you an affiliate of a broker-dealer?

 

Yes  o                No  o

 

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes  o                No  o

 

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

5.                                      Beneficial Ownership of Other Securities
of the Company Owned by the Selling Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)                                  Type and Amount of Other Securities
beneficially owned by the Selling Securityholder:

 

 

2

--------------------------------------------------------------------------------


 

6.                                      Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related Prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

[                     ]

 

3

--------------------------------------------------------------------------------

 

EXHIBIT D

 

RESTAURANT LEASES

 

List of Restaurant Leases

 

 

Title of Lease (Location)

 

 

1.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated May 17, 2006 (as later amended and assigned).
(Omaha)

 

 

2.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated May 31, 2006 (as later amended and assigned).
(Madison)

 

 

3.

Sublease Agreement by and between GC Rosedale, L.L.C. and Granite City Food &
Brewery Ltd. dated May 11, 2006 (as later amended and assigned). (Roseville)

 

 

4.

Sublease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated August 6, 2003 (as later amended and assigned). (Lincoln)

 

 

5.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated November 9, 2006 (as later amended and assigned).
(Rockford)

 

 

6.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 19, 2007 (as later amended and assigned).
(Creve Coeur)

 

 

7.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated September 12, 2006 (as later amended and
assigned). (Ft. Wayne)

 

 

8.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated August 7, 2007 (as later amended and assigned).
(Maumee)

 

 

9.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 17, 2008 (as later amended and assigned).
(Mishawaka-South Bend)

 

 

10.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 17, 2008 (as later amended and assigned).
(Carmel-Indianapolis)

 

 

11.

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 7, 2007 (as later amended and assigned).
(Rogers)

 

D-1

--------------------------------------------------------------------------------


 

12.

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 3, 2005 (as later amended and assigned).
(Olathe)

 

 

13.

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 1, 2005 (as later amended and assigned).
(Eagan)

 

 

14.

Lease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated April 3, 2003 (as later amended and assigned). (Davenport)

 

 

15.

Lease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated February 7, 2003 (as later amended and assigned). (Clive-Des
Moines)

 

 

16.

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 29, 2005 (as later amended and assigned).
(Zona Rosa-Kansas City)

 

 

17.

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated October 22, 2004 (as later amended and assigned).
(Wichita)

 

D-2

--------------------------------------------------------------------------------

Exhibit E

 

EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2 (this “Agreement”) is made
and entered into effective                         , 2009, by and between
Granite City Food and Brewery Ltd. (the “Company”) and Steven J. Wagenheim
(“Executive”).

 

RECITALS

 

A.                                   Executive is employed by the Company
pursuant to an employment agreement made and entered into June 15, 2005 and
pursuant to amendments thereto (the “Employment Agreement”).  Pursuant to such
Employment Agreement, Executive is currently employed on an at-will basis and
subject to additional provision of the Employment Agreement.

 

B.                                     The Company proposes to enter into a debt
conversion transaction (the “Transaction”) with DHW Leasing L.L.C. (“DHW”)
pursuant to which DHW will be issued common stock of the Company in exchange for
the conversion of certain indebtedness, and DHW will thereupon become the
majority shareholder of the Company.

 

C.                                     It is contemplated that Executive will
continue in the employ of the Company following the Transaction and the Company
desires to secure the services of Executive following the Transaction.

 

D.                                    It is desirable to amend the Employment
Agreement to provide for the term of Executive’s employment and to confirm
certain severance arrangements in connection therewith.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.             Defined Terms.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

2.             Article 3 of the Employment Agreement is hereby amended and
restated to read as follows:

 

Term of Employment

 

3.01         Executive’s employment pursuant to this Agreement shall continue
for a term ending one year following the closing of the debt conversion
transaction (the “Transaction”) by and between the Company and DHW Leasing
L.L.C. (“DHW”) pursuant to which DHW will be issued common stock of the Company
in exchange for the conversion of certain indebtedness, and DHW will thereupon
become the majority shareholder of the Company (the “Termination Date”).  The
term of the Executive’s employment shall automatically be extended for
successive one year periods unless the Company or Executive elects not to extend
employment by giving written notice to the other not less than sixy (60) days
prior to the Termination Date or the end of any extension periods.  If
Executive’s employment continues beyond the Termination Date, it

 

E-1

--------------------------------------------------------------------------------


 

shall continue on an at-will basis under the remaining terms and conditions of
this Agreement, as amended hereby, and as the same may be amended from time to
time with the consent of the Company and Executive, except that Section 4.02
shall be inapplicable and incentive compensation payable to Executive, if any,
shall be only as fixed by the Company’s Compensation Committee (“Committee”). 
Executive’s base compensation under this Agreement shall continue at Executive’s
current monthly base compensation rate for each month worked and prorated for
any partial month during which employment continues.

 

3.             Section 4.04 of the Employment Agreement is hereby amended and
restated to read as follows:

 

4.04         Executive agrees that any and all bonuses or equity compensation
awards paid, awarded or vested after September 21, 2009, shall be subject to the
Board of Director’s Policy on the Recoupment of Bonuses and Incentive or Equity
Based Compensation Related to Certain Financial Restatements dated September 21,
2009, and that such policy is hereby deemed to be incorporated by reference into
this Agreement.  Executive further agrees that Company may, to the extent
permitted by applicable law, require the Executive to reimburse the Company for
any and all bonuses or equity compensation awards, severance payments provided
for under Article 7 of this Agreement, and base salary payments provided for
under Section 6.05 of this Agreement that are paid, awarded or vested after
September 21, 2009, in the event of a material breach by Executive of his
obligations under Articles 8 or 9 of this Agreement.  In the event Executive
fails to make prompt reimbursement of any such bonuses or equity compensation,
severance payments or base salary payments previously paid, awarded or vested,
the Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.  The obligations contained in this Section 4.04 shall survive the
termination of this Agreement indefinitely.

 

4.             Article 6 of the Employment Agreement is amended to add Section
6.05 as follows:

 

6.05         In the event the employment of Executive is terminated prior to the
Termination Date by the Company without Cause (and other than as outlined in
Sections 6.01 and 6.02) or by the Executive with Good Reason as defined in
Section 7.03, the Company will pay Executive the remainder of Executive’s Base
Salary due through the Termination Date.  Such payments will be made on a
monthly basis commencing with the first month following the Executive’s
termination.  Such payments shall be in addition to any payment which shall be
due Executive pursuant to Section 7.01 as amended; shall not be deemed to be
“cash severance-type benefits” under Section 7.01; and shall not reduce amounts
to which Executive is entitled upon a termination under Section 7. 
Notwithstanding the above, if the Executive terminates employment due to Section
7.03(d), payment shall be delayed for six (6) months and the delayed payments
will be paid in a lump sum without interest the first month following such six
month delay.

 

E-2

--------------------------------------------------------------------------------


 

5.           Section 7.01 of the Employment Agreement is hereby amended and
restated to read as follows:

 

7.01       The Company, its successors or assigns, will pay Executive as
severance pay a lump sum (the “Severance Payment”) amount equal to twelve (12)
months of the Executive’s monthly Base Salary for full-time employment at the
time of Executive’s termination.

 

(a)                                  if (i) there has been a Change of Control
of the Company (as defined in Section 7.04), and (ii) Executive is an active and
full-time employee at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive’s employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 7.03)), other than for Cause or death or disability.  If prior to a
Change of Control (a) Executive’s employment is involuntarily terminated by the
Company without cause or (b) Executive terminates his employment for Good
Reason, and such termination for Good Reason (x) occurred at the request of a
person who indicated an intention, or taken steps reasonably calculated, to
effect a Change of Control or (y) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then the termination
of Executive’s employment shall be deemed to have occurred immediately following
a Change of Control; or

 

(b)                                 the employment of Executive is terminated by
the Company without Cause at any time, or the Executive terminates his
employment for “Good Reason” at any time.  For the purposes of this section
(7.01(b)) such termination may occur before, on, or after the Termination Date
and “Good Reason” shall be as defined in Section 7.03, except that no “Change of
Control” need occur.

 

(c)                                  if (i) a Change in Control (as defined in
Section 7.04) occurred prior to Executive commencing his employment with the
Company, and (ii) at the time of the Change in Control Executive had accepted
employment with the Company as indicated by his execution of this Agreement and
as a result he was no longer employed by his previous employer, and (iii) the
Company decided to not commence Executive’s employment as a result of the Change
in Control.

 

Nothing in this Subsection 7.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 6.03. 
Payment of the Severance Payment pursuant to Section 7.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation; however, such payments will be delayed
for six (6) months if the Executive terminates employment due to Section
7.03(d).  In addition, the Severance Payment shall be reduced by the amount of
cash severance-type benefits to which Executive may be entitled pursuant to any
other cash severance plan, agreement, policy or program of the Company or any of
its subsidiaries; including any payment for post-employment restrictions,
provided, however, that if the amount of cash severance benefits payable under
such other severance plan, agreement, policy or program is greater than the
Severance Payment payable pursuant to this Agreement, Executive will be entitled
to receive the

 

E-3

--------------------------------------------------------------------------------


 

amounts payable under such other plan, agreement, policy or program which
exceeds the Severance Payment.  Without limiting other payments which would not
constitute “cash severance-type benefits” hereunder, any cash settlement of
stock options, accelerated vesting of stock options and retirement, pension and
other similar benefits shall not constitute “cash severance-type benefits” for
purposes of this Section 7.01.

 

6.             Article 7 of the Employment Agreement is amended to add Section
7.06 as follows:

 

7.06         In addition to the Severance Payment payable pursuant to Section
7.01, the Company will pay Executive a pro-rata portion of any bonus pursuant to
any bonus plan or arrangement established or mutually agreed-upon prior to
termination, to the extent earned through the date of termination, based upon
the requirements or criteria of such bonus plan or arrangement, as the Board
shall in good faith determine.  Such pro-rated bonus, shall be payable at the
time and in the manner payable to other executives of the Company who
participate in such plan or arrangement.

 

7.             Article 7 of the Employment Agreement is amended to add Section
7.07 as follows:

 

7.07         All severance payments made under this Article 7, including those
paid under Section 7.01, 7.02 and 7.06, shall be conditioned upon the
Executive’s signing and not rescinding a separation agreement and release in a
form acceptable to the Company, which agreement shall include, at a minimum, a
full and general release of all claims to the greatest extent allowed by
applicable law, a covenant not to sue, and an agreement to be reasonably
available for consultation and assistance to the Company during any period in
which severance is paid, and an agreement to return to the Company all Company
property and copies thereof in any form or media.

 

8.             Bonus or Incentive Compensation.  Executive acknowledges that he
has waived and is not entitled to any bonus payments or Annual Incentive
Compensation through the Company’s 2009 fiscal year..

 

9.             Remainder of Employment Agreement to Continue.  Except as
provided herein, the remainder of the Employment Agreement is not affected by
the foregoing amendments and shall continue in full force and effect.

 

E-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD AND BREWERY LTD

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

Steven J. Wagenheim

 

E-5

--------------------------------------------------------------------------------

Exhibit F

 

EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2 (this “Agreement”) is made
and entered into effective                        , 2009, by and between Granite
City Food and Brewery Ltd. (the “Company”) and James G. Gilbertson
(“Executive”).

 

RECITALS

 

A.                                   Executive is employed by the Company
pursuant to an employment agreement made and entered into November 29, 2007 and
pursuant to amendments thereto (the “Employment Agreement”).  Pursuant to such
Employment Agreement, Executive is currently employed on an at-will basis and
subject to additional provision of the Employment Agreement.

 

B.                                     The Company proposes to enter into a debt
conversion transaction (the “Transaction”) with DHW Leasing L.L.C. (“DHW”)
pursuant to which DHW will be issued common stock of the Company in exchange for
the conversion of certain indebtedness, and DHW will thereupon become the
majority shareholder of the Company.

 

C.                                     It is contemplated that Executive will
continue in the employ of the Company following the Transaction and the Company
desires to secure the services of Executive following the Transaction.

 

D.                                    It is desirable to amend the Employment
Agreement to provide for the term of Executive’s employment and to confirm
certain severance arrangements in connection therewith.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.             Defined Terms.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

2.             Section 3.02 of the Employment Agreement is hereby amended and
restated to read as follows:

 

3.02         Executive’s employment pursuant to this Agreement shall continue
for a term ending one year following the closing of the debt conversion
transaction (the “Transaction”) by and between the Company and DHW Leasing
L.L.C. (“DHW”) pursuant to which DHW will be issued common stock of the Company
in exchange for the conversion of certain indebtedness, and DHW will thereupon
become the majority shareholder of the Company (the “Termination Date”).  The
term of the Executive’s employment shall automatically be extended for
successive one-year periods unless the Company or Executive elects not to extend
employment by giving written notice to the other not less than sixty (60) days
prior to the Termination Date or the end of any extension periods.  If
Executive’s employment continues beyond the Termination Date, it shall continue
on an at-will basis under the remaining terms and conditions of this Agreement,
as amended hereby, and as the same may be amended from time to time with

 

F-1

--------------------------------------------------------------------------------


 

the consent of the Company and Executive, except that the second paragraph of
Section 4.01 shall be inapplicable and incentive compensation payable to
Executive, if any, shall be only as fixed by the Company’s Compensation
Committee (“Committee”).  Executive’s base compensation under this Agreement
shall continue at Executive’s current monthly base compensation rate for each
month worked and prorated for any partial month during which employment
continues.

 

3.             Article 4 of the Employment Agreement is amended to add Section
4.05 as follows:

 

4.05         Executive agrees that any and all bonuses or equity compensation
awards paid, awarded or vested after September 21, 2009, shall be subject to the
Board of Director’s Policy on the Recoupment of Bonuses and Incentive or Equity
Based Compensation Related to Certain Financial Restatements dated September 21,
2009, and that such policy is hereby deemed to be incorporated by reference into
this Agreement.  Executive further agrees that Company may, to the extent
permitted by applicable law, require the Executive to reimburse the Company for
any and all bonuses or equity compensation awards, severance payments provided
for under Article 7 of this Agreement, and base salary payments provided for
under Section 6.07 of this Agreement that are paid, awarded or vested after
September 21, 2009, in the event of a material breach by Executive of his
obligations under Articles 8 or 9 of this Agreement.  In the event Executive
fails to make prompt reimbursement of any such bonuses or equity compensation,
severance payments or base salary payments previously paid, awarded or vested,
the Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.  The obligations contained in this Section 4.05 shall survive the
termination of this Agreement indefinitely.

 

4.             Article 6 of the Employment Agreement is amended to add Section
6.07 as follows:

 

6.07         In the event the employment of Executive is terminated prior to the
Termination Date by the Company without Cause (and other than as outlined in
Section 6.02) or by the Executive with Good Reason as defined in Section 6.04,
the Company will pay Executive the remainder of Executive’s Base Salary due
through the Termination Date.  Such payments will be made on a monthly basis
commencing with the first month following the Executive’s termination.  Such
payments shall be in addition to any payment which shall be due Executive
pursuant to Section 7.01 as amended; shall not be deemed to be “cash
severance-type benefits” under Section 7.01; and shall not reduce amounts to
which Executive is entitled upon a termination under Section 7.  Notwithstanding
the above, if the Executive terminates employment due to Section 6.04(d),
payment shall be delayed for six (6) months and the delayed payments will be
paid in a lump sum without interest the first month following such six month
delay.

 

5.             For clarification purposes, Section 7.01(b) of the Employment
Agreement is amended to read as follows:

 

F-2

--------------------------------------------------------------------------------


 

(b)           if the employment of Executive is terminated by the Company
without Cause at any time, or the Executive terminates his employment for “Good
Reason” at any time.  For the purposes of this section (7.01(b)) such
termination may occur before, on, or after the Termination Date and “Good
Reason” shall be as defined in Section 6.04, except that no “Change of Control”
need occur.

 

6.             Article 7 of the Employment Agreement is amended to add Section
7.09 as follows:

 

7.09         All severance payments made under this Article 7, including those
paid under Section 7.01, 7.03 and 7.04, shall be conditioned upon the
Executive’s signing and not rescinding a separation agreement and release in a
form acceptable to the Company, which agreement shall include, at a minimum, a
full and general release of all claims to the greatest extent allowed by
applicable law, a covenant not to sue, and an agreement to be reasonably
available for consultation and assistance to the Company during any period in
which severance is paid, and an agreement to return to the Company all Company
property and copies thereof in any form or media.

 

7.             Bonus or Incentive Compensation.  Executive acknowledges that he
has waived and is not entitled to any bonus payments or incentive compensation
through the Company’s 2009 fiscal year.

 

8.             Remainder of Employment Agreement to Continue.  Except as
provided herein, the remainder of the Employment Agreement is not affected by
the foregoing amendments and shall continue in full force and effect.

 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD AND BREWERY LTD

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

James G. Gilbertson

 

F-3

--------------------------------------------------------------------------------

 

Exhibit G

 

EMPLOYMENT AND SEVERANCE AGREEMENT – AMENDMENT NO. 2

 

THIS EMPLOYMENT AND SEVERANCE AGREEMENT – AMENDMENT NO. 2 (this “Agreement”) is
made and entered into effective                           , 2009, by and between
Granite City Food and Brewery Ltd. (the “Company”) and Darius H. Gilanfar
(“Executive”).

 

RECITALS

 

A.                                   Executive is employed by the Company
pursuant to an employment agreement made and entered into December 2, 2008 and
pursuant to amendments thereto (the “Employment Agreement”).  Pursuant to such
Employment Agreement, Executive is currently employed on an at-will basis and
subject to additional provision of the Employment Agreement.

 

B.                                     The Company proposes to enter into a debt
conversion transaction (the “Transaction”) with DHW Leasing L.L.C. (“DHW”)
pursuant to which DHW will be issued common stock of the Company in exchange for
the conversion of certain indebtedness, and DHW will thereupon become the
majority shareholder of the Company.

 

C.                                     It is contemplated that Executive will
continue in the employ of the Company following the Transaction and the Company
desires to secure the services of Executive following the Transaction.

 

D.                                    It is desirable to amend the Employment
Agreement to provide for the term of Executive’s employment and to confirm
certain severance arrangements in connection therewith.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.             Defined Terms.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

2.             Section 1.01 of the Employment Agreement is hereby amended and
restated to read as follows:

 

1.01         The Company agrees to employ Executive as a full-time employee. 
Executive’s employment pursuant to this Agreement shall continue for a term
ending one year following the closing of the debt conversion transaction (the
“Transaction”) by and between the Company and DHW Leasing L.L.C. (“DHW”)
pursuant to which DHW will be issued common stock of the Company in exchange for
the conversion of certain indebtedness, and DHW will thereupon become the
majority shareholder of the Company (the “Termination Date”).  The term of the
Executive’s employment shall automatically be extended for successive one-year
periods unless the Company or Executive elects not to extend employment by
giving written notice to the other not less than sixy (60) days prior to the
Termination Date or the end of any extension periods.  If Executive’s employment
continues beyond the Termination Date, it shall continue on an at-will basis
under the remaining terms and conditions of this Agreement, as amended hereby,
and as

 

G-1

--------------------------------------------------------------------------------


 

the same may be amended from time to time with the consent of the Company and
Executive, except that incentive compensation payable to Executive, if any,
shall be only as fixed by the Company’s Compensation Committee (“Committee”). 
Executive’s base compensation under this Agreement shall continue at Executive’s
current monthly base compensation rate for each month worked and prorated for
any partial month during which employment continues.

 

3.             The Employment Agreement is hereby amended to add Section 1.09 as
follows:

 

1.09         Executive agrees that any and all bonuses or equity compensation
awards paid, awarded or vested after September 21, 2009, shall be subject to the
Board of Director’s Policy on the Recoupment of Bonuses and Incentive or Equity
Based Compensation Related to Certain Financial Restatements dated September 21,
2009, and that such policy is hereby deemed to be incorporated by reference into
this Agreement.  Executive further agrees that Company may, to the extent
permitted by applicable law, require the Executive to reimburse the Company for
any and all bonuses or equity compensation awards, severance payments provided
for under Section 3 of this Agreement and base salary payments provided for
under Section 2.04 of this Agreement that are paid, awarded or vested after
September 21, 2009, in the event of a material breach by Executive of his
obligations under Sections 4 or 5 of this Agreement.  In the event Executive
fails to make prompt reimbursement of any such bonuses or equity compensation,
severance payments or base salary payments previously paid, awarded or vested,
the Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.  The obligations contained in this Section 1.09 shall survive the
termination of this Agreement indefinitely.

 

4.             Section 2.04 of the Employment Agreement is hereby amended and
restated as follows:

 

2.04         In the event the employment of Executive is terminated prior to the
Termination Date by the Company without Cause (and other than as outlined in
Sections 2.01 and 2.02) or by the Executive with Good Reason as defined in
Section 3.10, the Company will pay Executive the remainder of Executive’s Base
Salary due through the Termination Date.  Such payments will be made on a
monthly basis commencing with the first month following the Executive’s
termination.  Such payments shall be in addition to any payment which shall be
due Executive pursuant to Section 3.01 as amended; shall not be deemed to be
“cash severance-type benefits” under Section 3.01; and shall not reduce amounts
to which Executive is entitled upon a termination under Section 3 
Notwithstanding the above, if the Executive terminates employment due to
Section 3.10(d), payment shall be delayed for six (6) months and the delayed
payments will be paid in a lump sum without interest the first month following
such six month delay.

 

5.             Section 3.01 of the Employment Agreement is hereby amended and
restated to read as follows:

 

G-2

--------------------------------------------------------------------------------


 

 

3.01         The Company, its successors or assigns, will pay Executive as
severance pay a lump sum (the “Severance Payment”) amount equal to twelve (12)
months of the Executive’s monthly Base Salary for full-time employment at the
time of Executive’s termination:

 

(a)           if (i) there has been a Change of Control of the Company (as
defined in Section 3.02), and (ii) Executive is an active and full-time employee
at the time of the Change of Control, and (iii) within twelve (12) months
following the date of the Change of Control, Executive’s employment is
involuntarily terminated for any reason (including Good Reason (as definition
Section 3.10)), other than for Cause or death or disability.  If prior to a
Change of Control (a) Executive’s employment is involuntarily terminated by the
Company without Cause or (b) Executive terminates his employment for Good
Reason, and such termination for Good Reason (x) occurred at the request of a
person who indicated an intention, or taken steps reasonably calculated, to
effect a Change of Control or (y) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then the termination
of Executive’s employment shall be deemed to have occurred immediately following
a Change of Control; or

 

(b)           if the employment of Executive is terminated by the Company
without Cause at any time, or the Executive terminates his employment for “Good
Reason” at any time.  For the purposes of this section (3.01(b)) such
termination may occur before, on, or after the Termination Date and “Good
Reason” shall be as defined in Section 3.10, except that no “Change of Control”
need occur; or

 

(c)           if (i) a Change in Control (as defined in Section 3.02) occurred
prior to Executive commencing his employment with the Company, and (ii) at the
time of the Change in Control Executive had accepted employment with the Company
as indicated by his execution of this Agreement and as a result he was no longer
employed by his previous employer, and (iii) the Company decided to not commence
Executive’s employment as a result of the Change in Control.

 

Nothing in this Subsection 3.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 2.03. 
Payment of the Severance Payment pursuant to Section 3.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation; however, such payments will be delayed
for six (6) months if the Executive terminates employment due to
Section 3.10(d).  In addition, the Severance Payment shall be reduced by the
amount of cash severance-type benefits to which Executive may be entitled
pursuant to any other cash severance plan, agreement, policy or program of the
Company or any of its subsidiaries; including any payment for post-employment
restrictions, provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the Severance Payment payable pursuant to this Agreement, Executive will be
entitled to receive the amounts payable under such other plan, agreement, policy
or program which exceeds the Severance Payment.  Without limiting other payments
which would not constitute “cash severance-type benefits” hereunder, any cash
settlement of stock options,

 

G-3

--------------------------------------------------------------------------------


 

accelerated vesting of stock options and retirement, pension and other similar
benefits shall not constitute “cash severance-type benefits” for purposes of
this Section 3.01.

 

6.             The Employment Agreement is hereby amended to add Section 3.09 as
follows:

 

3.09         If the Company is obligated to pay the severance payment provided
in Section 3.01, and if Executive timely elects to continue his group health and
dental insurance coverage pursuant to applicable COBRA/continuation law and the
terms of the respective benefit plans, the Company shall pay on Executive’s
behalf the premiums for such coverage for the lesser of twelve (12) months or
such time as Executive’s COBRA/continuation rights expire; and cause the
immediate vesting of any unvested stock options then held by Executive.

 

7.             The Employment Agreement is hereby amended to add Section 3.10 as
follows:

 

3.10  “Good Reason” will be deemed to have occurred if, after a Change in
Control:

 

(a)           the Company, its successors or assigns, assigns Executive
position, principal duties, responsibilities, or status materially contrary to
that provided in Sections 1.02 or 1.03 above;

 

(b)           the Company, its successors or assigns, relocates Executive to a
location that is more than fifty (50) miles from the Company’s current
headquarters in Minnesota;

 

(c)           the Company, its successors or assigns, materially reduces
Executive’s base salary contrary to the provisions of section 1.05 hereof or
fails to pay Executive any material compensation or fringe benefits to which the
Executive is entitled within ten (10) business days of the due date; or

 

(d)           a successor company fails or refuses to assume the Company’s
obligations under this Agreement;

 

(e)           the Company, its successors or assigns, breaches any of its
material obligations under this Agreement and does not correct any such breach
within thirty (30) days of receiving notice thereof from Executive.

 

If Executive intends to terminate this Agreement for Good Reason:  (i) he must
give the Company written notice of the facts or events giving rise to Good
Reason at least sixty (60) days prior to such termination, and such notice must
be given within ninety (90) days following the facts or event alleged to give
rise to Good Reason; and (ii) such grounds for Good Reason must continue and not
be remedied for a period of thirty (30) days or more following the Company’s
receipt of such notice.  The failure to give such notice shall be deemed a
waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.

 

G-4

--------------------------------------------------------------------------------


 

8.             Bonus or Incentive Compensation.  Executive acknowledges that he
has waived and is not entitled to any bonus payments or incentive compensation
through the Company’s 2009 fiscal year.

 

9.             Remainder of Employment Agreement to Continue.  Except as
provided herein, the remainder of the Employment Agreement is not affected by
the foregoing amendments and shall continue in full force and effect.

 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD AND BREWERY LTD

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

Darius H. Gilanfar

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF WAIVER OF DEFAULT AND CERTAIN COVENANTS FROM HARMONY
EQUITY INCOME FUND L.L.C. AND HARMONY EQUITY INCOME FUND L.L.C. II
DATED                    , 2009.

 

September       , 2009

 

VIA FACSIMILE AND U.S. MAIL

 

Granite City Food & Brewery Ltd.

Granite City Restaurant Operations, Inc.

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Attn:  James G. Gilbertson

 

Re:                            WAIVER OF DEFAULT — Bridge Loan Agreement, as
amended, from Harmony Equity Income Fund, L.L.C., and Harmony Equity Income Fund
II, L.L.C., to Granite City Food & Brewery Ltd. and Granite City Restaurant
Operations, Inc.

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement by and between Granite
City Food & Brewery Ltd. (the “Company”), Granite City Restaurant
Operations, Inc. (along with the Company, the “Borrowers”), Harmony Equity
Income Fund, L.L.C. (the “Administrative Agent”), and Harmony Equity Income Fund
II, L.L.C. (together with Harmony Equity Income Fund L.L.C., the “Lenders”),
dated as of March 30, 2009, as amended on April 22, 2009, April 30, 2009,
May 29, 2009 and July 31, 2009, and as such may be amended from time to time
(the “Loan Agreement”).  For the purposes of this letter, the Loan Agreement
shall be deemed to include the Convertible Bridge Notes, Security Agreement, IP
Agreement and Leasehold Mortgage, Investor Rights Agreement and all other
agreements and instruments entered into and binding upon the undersigned and the
Borrowers pursuant thereto.  Capitalized terms not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

 

This letter confirms that Lenders have previously waived certain specific
defaults by letter dated August         , 2009.

 

The Company has entered into a Debt Conversion Agreement with DHW Leasing, LLC
dated September         , 2009 (“DHW Agreement”), an accurate and complete copy
of which has been delivered to Administrative Agent and its counsel.  Borrowers
have represented that pursuant to the DHW Agreement the equipment originally
leased by Borrowers for the Restaurant will become the property of Borrowers
free and clear of any indebtedness or encumbrances.  Borrowers have further
represented that Borrowers are current with respect to the rent due under the
real estate lease for the Restaurant.  Administrative Agent and Lenders hereby
consent to the transaction contemplated by the DHW Agreement and waive any and
all of Borrowers’ defaults under the Loan Agreement which are triggered on
account of the consummation of the transactions contemplated by the DHW
Agreement.

 

H-1

--------------------------------------------------------------------------------


 

Administrative Agent and Lenders hereby waive default under Section 2.5(c) of
the Agreement for failure to make the interest payment due October 1, 2009. 
Administrative Agent and Lenders have previously waived the July 1, 2009
interest payment.  Both the October 1, 2009 and July 1, 2009 interest payments
shall be added to the principal amount of indebtedness due Lenders as of the
date that each interest payment was due and shall each accrue interest from said
date.

 

Administrative Agent and Lenders hereby agree to amend Section 5.2(b) of the
Loan Agreement pertaining to maintenance of Borrowers’ net consolidated
revenue.  For the quarters ending September 30, 2009 and ending December 29,
2009, Borrowers shall maintain net consolidated revenue at a minimum of
$20,264,500 and $20,556,600, respectively.

 

Administrative Agent and Lenders hereby waive Borrowers default for failure to
timely deliver various items pursuant to Section 5.1 of the Loan Agreement
through the date of this letter; provided, that Borrowers shall hereafter be
required to perform in a timely manner the agreements contained in Section 5.1.

 

The parties hereby agree to amend Section 2.1 of the Loan Agreement to extend
the date by which Lenders are required to make additional loans to Borrower to
October 31, 2009.

 

This waiver is limited to this particular instance.  Administrative Agent and
Lenders are not waiving any other agreement, covenant or obligation of the
Borrowers and are not waiving any default or breach of the Sections identified
herein in the future.  Except for the deferral of the October 1, 2009 interest
payment, modification of the minimum net consolidated revenue for the quarters
ending September 30, 2009 and December 29, 2009 and the extension of the lending
date to October 31, 2009, this letter shall not constitute an amendment of the
Agreement.

 

Signature page follows.

 

H-2

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

 

 

 

Eugene E. McGowan, Managing Member

 

 

 

 

 

LENDERS:

 

 

 

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

 

 

 

Eugene E. McGowan, Managing Member

 

 

 

 

 

HARMONY EQUITY INCOME FUND II, L.L.C.

 

 

 

 

 

By:

 

 

 

Eugene E. McGowan, Managing Member

 

 

Agreed and accepted by:

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By

 

 

 

James Gilbertson, Chief Financial Officer

 

 

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

 

 

 

 

By

 

 

 

James Gilbertson, Chief Financial Officer

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

DHW THIRD-PARTY CONSENTS AND AGREEMENTS

 

None.

 

I-1

--------------------------------------------------------------------------------

 

Exhibit J

 

MASTER AMENDMENT TO LEASES

 

THIS MASTER AMENDMENT TO LEASES (the “Master Amendment”) entered into effective
the                 day of                                , 2009 (the “Execution
Date”), by and among GC Omaha Limited Partnership, Dunham Capital Management,
L.L.C., GC Rosedale, L.L.C., GC Lincoln Limited Partnership, GC Olathe Limited
Partnership, GC Eagan Limited Partnership, GC Cedar Rapids/Davenport Limited
Partnership, GC Des Moines Limited Partnership, GC Holdings Limited Partnership
and GC Wichita Limited Partnership (each, a “Dunham Landlord”, collectively, the
“Dunham Landlords”), and Granite City Food & Brewery, Ltd. (“GCFB”).

 

WITNESSETH:

 

WHEREAS, one of the Dunham Landlords is the landlord under each lease agreement
with GCFB described on the attached Exhibit A for the location indicated on
Exhibit A for the applicable lease (the “Leases”), and

 

WHEREAS, GCFB and DHW Leasing, L.L.C., have entered into a Debt Conversion
Agreement and the Dunham Landlords have agreed in connection therewith to amend
the terms of the Leases;

 

NOW, THEREFORE, in consideration of the above recitals that by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties have agreed to amend the Leases as set forth
below.

 

1.             Deferred Rent System.  For all rent payments due on and after
June 1, 2009 under the Leases, the Dunham Landlords agree to defer each payment
of rent once for one month (the “Deferred Rent System”).  For example, each rent
payment due on October 1, 2009 shall be payable on November 1, 2009.

 

2.             Reduced Rent System  For all rent payments due on and after
June 1, 2009 under the Leases, the Dunham Landlords agree to reduce each rent
payment by thirty percent (30%) (the “Reduced Rent System”).  The total amount
of rent reductions granted under this Section 2 shall be payable by GCFB as
described in Section 3 below.

 

3.             Duration of Rent Deferrals and Reductions; Repayment.  The
Deferred Rent System and the Reduced Rent System shall be in effect until the
earlier of: (i) the date GCFB closes on aggregate net proceeds to GCFB of at
least $2,000,000 from any combination of debt or equity financings (the
“Financing Date”) or (ii) the first anniversary of the Execution Date.  At the
earlier of the Financing Date or the first anniversary of the Execution Date,
GCFB shall (i) pay each Dunham Landlord the total amount of rent reductions and
unpaid deferred rent granted in Sections 1 and 2 above by such Dunham Landlord
in one lump sum, without any accrued interest, and (ii) make the rent payments
for the remainder of the Leases in the amounts and at the times required by the
Leases.

 

J-1

--------------------------------------------------------------------------------


 

4.             Defaults.  The Dunham Landlords hereby waive all defaults or
events of default under the Leases existing as of the Execution Date.

 

5.             Authority.  Each signatory of this Master Amendment represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting. This Master
Amendment shall be binding upon and inure to the benefit of each Dunham Landlord
and GCFB and their respective successors, assigns and related entities.

 

6.             Miscellaneous.  The parties are also subject to the following
miscellaneous provisions: (a) this Master Amendment is governed by and shall be
construed in accordance with the laws of the state of Minnesota; (b) captions
used in this Master Amendment are for convenience only and are not a part of the
agreement; (c) time is of the essence; (d) if any provision of this Master
Amendment is invalid or unenforceable to any extent, the remainder of this
Master Amendment shall continue in effect and be enforceable to the fullest
extent permitted by law; (e) this Master Amendment may be modified only by a
writing executed and delivered by all parties; and (f) nothing contained in this
Master Amendment shall be deemed or construed to create a partnership or joint
venture of or between any Dunham Landlord and GCFB.

 

7.             Counterparts.  This Master Amendment may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, and any party or signatory hereto may execute this Master Amendment
by signing any such counterpart.  Delivery of a facsimile or digital copy (pdf)
of an executed copy of this Master Amendment shall be effective to bind the
executing party.  Each party so executing this Master Amendment shall promptly
deliver an original executed counterpart to the other signatories.

 

WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING IN CONNECTION WITH THIS MASTER
AMENDMENT, EACH PARTY HERETO (I) WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY SUCH
ACTION, (II) CONSENTS TO ANY SUCH ACTION BEING VENUED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA AND WAIVES
ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Dunham Landlords and GCFB have executed this Master
Amendment as of the day and year first above written.

 

DUNHAM LANDLORDS

 

GC Omaha Limited Partnership

 

Dunham Capital Management, L.L.C.

 

 

 

By:

 

 

By:

 

Name :

 

 

Name :

 

Its:

 

 

Its:

 

 

 

 

GC Rosedale, L.L.C.

 

GC Lincoln Limited Partnership

 

 

 

By:

 

 

By:

 

Name :

 

 

Name :

 

Its:

 

 

Its:

 

 

 

 

GC Olathe Limited Partnership

 

GC Eagan Limited Partnership

 

 

 

By:

 

 

By:

 

Name :

 

 

Name :

 

Its:

 

 

Its:

 

 

 

 

GC Cedar Rapids/Davenport Limited Partnership

 

GC Des Moines Limited Partnership

 

 

 

By:

 

 

By:

 

Name :

 

 

Name :

 

Its:

 

 

Its:

 

 

 

 

GC Holdings Limited Partnership

 

GC Wichita Limited Partnership

 

 

 

By:

 

 

By:

 

Name :

 

 

Name :

 

Its:

 

 

Its:

 

 

J-3

--------------------------------------------------------------------------------


 

TENANT

 

 

 

 

 

Granite City Food & Brewery, Ltd.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Leases

 

 

 

Location

 

Title of Lease

 

Current Landlord

 

 

 

 

 

 

 

1.

 

Omaha

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated May 17, 2006 (as later amended and assigned).

 

GC Omaha Limited Partnership

 

 

 

 

 

 

 

2.

 

Madison

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated May 31, 2006 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

3.

 

Roseville

 

Sublease Agreement by and between GC Rosedale, L.L.C. and Granite City Food &
Brewery Ltd. dated May 11, 2006 (as later amended and assigned).

 

GC Rosedale, L.L.C.

 

 

 

 

 

 

 

4.

 

Lincoln

 

Sublease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated August 6, 2003 (as later amended and assigned).

 

GC Lincoln Limited Partnership

 

 

 

 

 

 

 

5.

 

Rockford

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated November 9, 2006 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

6.

 

Creve Coeur

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 19, 2007 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

7.

 

Ft. Wayne

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated September 12, 2006 (as later amended and
assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

8.

 

Maumee

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated August 7, 2007 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

9.

 

Mishawaka-South Bend

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 17, 2008 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

--------------------------------------------------------------------------------


 

10.

 

Carmel-Indianapolis

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 17, 2008 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

11.

 

Rogers

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 7, 2007 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

12.

 

Olathe

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 3, 2005 (as later amended and assigned).

 

GC Olathe Limited Partnership

 

 

 

 

 

 

 

13.

 

Eagan

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 1, 2005 (as later amended and assigned).

 

GC Eagan Limited Partnership

 

 

 

 

 

 

 

14.

 

Davenport

 

Lease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated April 3, 2003 (as later amended and assigned).

 

GC Cedar Rapids/ Davenport Limited Partnership

 

 

 

 

 

 

 

15.

 

Clive-Des Moines

 

Lease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated February 7, 2003 (as later amended and assigned).

 

GC Des Moines Limited Partnership

 

 

 

 

 

 

 

16.

 

Zona Rosa-Kansas City

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 29, 2005 (as later amended and assigned).

 

GC Holdings Limited Partnership

 

 

 

 

 

 

 

17.

 

Wichita

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated October 22, 2004 (as later amended and assigned).

 

GC Wichita Limited Partnership

 

--------------------------------------------------------------------------------
